Exhibit 10.2

STANDARD INDUSTRIAL LEASE

(NET)

CARLSBAD CORPORATE CENTER

H.G. FENTON PROPERTY COMPANY,

a California corporation

“Landlord”

and

ALPHATEC HOLDINGS, INC.,

a Delaware corporation

“Tenant”

The parties acknowledge that double underlined text and lined-through text are
intentional changes in language and incorporated as a part of this Lease.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

       PAGE 1.   BASIC LEASE PROVISIONS    1 2.   DEFINITIONS    2 3.   PREMISES
   5 4.   TERM; DELIVERY OF PREMISES    6 5.   RENT    7 6.   SECURITY DEPOSIT
   8 7.   USE    8 8.   MAINTENANCE, REPAIRS AND ALTERATIONS    9 9.   TAXES   
11 10.   UTILITIES    11 11.   INSURANCE    12 12.   WAIVER AND INDEMNITY    13
13.   DAMAGE AND DESTRUCTION    13 14.   CONDEMNATION    14 15.   ASSIGNMENT AND
SUBLETTING    15 16.   DEFAULT BY TENANT; REMEDIES    17 17.   TENANT’S
INSOLVENCY    18 18.   DEFAULT BY LANDLORD    19 19.   SUBORDINATION AND
ESTOPPEL    19 20.   HAZARDOUS MATERIALS    20 21.   NOTICE    21 22.   OTHER
TERMS AND CONDITIONS    21 23.   GENERAL PROVISIONS    22 24.   ADDENDUM    26

EXHIBITS

A        Site Plan

B        Premises and Improvements to Premises

C        Rules and Regulations

D        Signage Criteria

E        Environmental Questionnaire

F        Guaranty Agreement (INTENTIONALLY OMITTED)



--------------------------------------------------------------------------------

STANDARD INDUSTRIAL LEASE - NET

THIS STANDARD INDUSTRIAL LEASE - NET (“Lease”), dated for reference purposes
only January 30, 2008, is made at San Diego, California, between H. G. FENTON
PROPERTY COMPANY, a California corporation (“Landlord”), and ALPHATEC HOLDINGS,
INC., a Delaware corporation (“Tenant”).

1. BASIC LEASE PROVISIONS. The words and figures set forth in this Section 1 are
used as defined terms in this Lease.

1.1 Premises: The real property and improvements which are the subject of this
Lease. The Premises consist of approximately 73,480 rentable square feet (rsf)
as depicted on Exhibit A. The address for the Premises is 5830 El Camino Real,
Carlsbad, California 92008.

1.2 Building: The single-story building addressed at 5830 El Camino Real,
Carlsbad, California 92008.

1.3 Project: The two (2) Buildings in Phase 1 of the Business Park, including
all appurtenances and common area thereto, located at 5818 and 5830 El Camino
Real, Carlsbad, California, 92008, consisting of approximately 150,173 rsf.

1.4 Business Park: The planned industrial development of which the Project is a
part. The Business Park consists of Parcel C of Minor Subdivision No. 98-11 in
the City of Carlsbad, County of San Diego, State of California according to
Parcel Map thereof No. 18416, filed in the Office of the County Recorder of San
Diego County, on January 26, 2000 as File No. 2000-39031 of official records.

 

1.5 Term:

 

1.6 Commencement and Expiration Dates:

 

  Ninety-eight (98) full calendar months (a) Commencement Date:   December 1,
2008 (estimated, but not less than 120 days following the Delivery of the
Premises) (b) Expiration Date:   January 31, 2017 (c) Delivery of the Premises:
  August 1, 2008 (estimated, subject to the Provisions of Section 4.5) 1.7
Extension Option Period:   Subject to the Provisions of Section 26 1.8 Initial
Full Monthly Base Rent (NNN):   $73,480.00 ($1.00 per rsf x 73,480 rsf) 1.9
Prepaid Base Rent:   $73,480.00 1.10 Periodic Increase In Base Rent (NNN):  

 

Months of Term

  

Base Rent

2 – 8*    $35,000.00 (Reflects Abatement, subject to the Provisions of Section
25) 9 - 12    $73,480.00 13 - 24    $75,684.00 25 - 36    $77,954.53 37 - 48   
$80,293.17 49 - 60    $82,701.96 61 - 72    $85,183.02 73 - 84    $87,738.51 85
- 96    $90,370.67 97 – Expiration Date    $93,081.79

 

* Plus any partial month at the beginning of the Term following the Commencement
Date

 

1.11 Security Deposit Amount:   $293,920.00 (consisting of $93,081.79 to be held
throughout the Term of Lease, subject to the Provisions of Section 27) 1.12
Tenant Improvement Allowance:   $1,102,200.00 (subject to the Provisions of
Exhibit B)

 

1



--------------------------------------------------------------------------------

1.13 Tenant’s Share of Operating Expenses:

 

(a) Real Property Taxes:   48.93% (b) Other Operating Expenses:   48.93%

1.14 Permitted Use: The premises shall be used and occupied as corporate
offices, general offices, engineering, research and development, warehousing and
distribution, and light manufacturing. Research and development use may include
demonstrative surgical activities associated with the Tenant’s spinal and
orthopedic surgical products, and for the storage and use of medical, biological
and other materials incidental to such activities.

 

1.15 Tenant’s Guarantor(s):   None 1.16 Broker(s):  

Irving Hughes (Tenant)

Grubb & Ellis/BRE (Landlord)

1.17 Parking:   One hundred and eighty four (184) unreserved spaces 1.18
Landlord’s Address for Notice:  

H. G. Fenton Company

7577 Mission Valley Road, Suite 200

San Diego, California 92108

Tel: (619) 400-0120

Fax: (619) 400-0111

Attention: Property Manager

1.19 Tenant’s Address for Notice:  

Alphatec Spine

5830 El Camino Real

Carlsbad, California 92008

Attention: General Counsel

1.20 Addendum:   Sections 24, 25, 26, 27 and 28

2. DEFINITIONS. The captions appearing in this Section 2 are used as defined
terms in this Lease.

2.1 Additional Rent. All sums payable by Tenant hereunder other than Base Rent,
including without limitation: Tenant’s Share of Operating Expenses; late
charges; interest on past due amounts; attorneys’ fees; and reimbursements to
Landlord of sums advanced by Landlord to cure any default or discharge any
obligation of Tenant hereunder.

2.2 Base Rent. The basic monthly rent payable by Tenant for the use and
occupancy of the Premises, in accordance with Section 5 of this Lease.

2.3 Business Day. Any weekday, Monday through Friday, except holidays on which
United States post offices are closed.

2.4 Commencement Date. The first day of the Term, as determined in accordance
with Section 4.1 below.

2.5 Common Areas. All areas and facilities outside the Premises and within the
Building and Project that Tenant is permitted to use, as provided and designated
by the Landlord from time to time for the general non-exclusive use of Landlord,
Tenant and other tenants of the Building and Project and their respective
employees, suppliers, shippers, customers, invitees, licensees or other
visitors, including without limitation hallways, entryways, common rest rooms on
multi-tenant floors, elevators, stairways, common pipes, conduits, wires and
appurtenant equipment serving the Premises, parking areas, loading and unloading
areas, trash areas, roadways, sidewalks, walkways, parkways, driveways and
landscaped areas; provided that Common Areas shall not include any portion of
the Project currently leased or available for lease, which rentable areas shall
be either maintained by the tenants thereof in accordance with maintenance
obligations consistent with Section 8.1 of this Lease, or maintained by Landlord
at its sole cost and expense and not as an Operating Expense of the Project.

2.6 Declaration. The recorded Declaration of Covenants, Conditions and
Restrictions for the Business Park, as the same may be amended from time to
time. A copy of the Declaration, if any, is available for review at the
Landlord’s Office, and a copy will be provided to Tenant upon request.

2.7 Delivery of the Premises. The date of the inspection and acceptance (or
deemed acceptance) of the Premises by Tenant, which shall not be less than ten
(10) days following Landlord’s advance written notice to Tenant, accurately
indicating that Landlord’s Work will be substantially completed on such date in
accordance with Exhibit B attached hereto.

2.8 Hazardous Materials. Any and all materials or substances which have been
determined to be a nuisance or dangerous, toxic or hazardous or a pollutant or
contaminant, including but not limited to any hydrocarbon material, flammable
explosives, asbestos, urea formaldehyde, radioactive materials or waste, or
other hazardous, toxic, contaminating or polluting materials, substances or
wastes, including, without limitation, any “hazardous substances”, “hazardous
wastes”, “hazardous materials” or “toxic substances” under any Hazardous
Materials Laws.

2.9 Hazardous Materials Laws. All federal, state and local laws, ordinances and
regulations, including, but not limited to, the Federal Water Pollution Control
Act (33 U.S.C. §1251, et seq.), Resource Conservation & Recovery Act (42 U.S.C.
§6901, et seq.), Safe Drinking Water Act (42 U.S.C. §3000f, et seq.), Toxic
Substances Control Act (15 U.S.C. §2601, et seq.), the Clean Air Act (42

 

2



--------------------------------------------------------------------------------

U.S.C. §7401, et seq.), Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §9601, et seq.), California HEALTH & SAFETY CODE
(§25100, et seq., §39000, et seq.), California Safe Drinking Water & Toxic
Enforcement Act of 1986 (California HEALTH & SAFETY CODE §25249.5, et seq.),
California WATER CODE (§13000, et seq.), and other comparable federal, state or
local law, regulation or interpretation thereof, whether currently in force or
enacted in the future, together with any licenses, permits, plans or approvals
generated pursuant to or as a result of any such law, which regulates or
proscribes the use, storage, disposal, cleanup, transportation, release or
threatened release into the environment or presence of Hazardous Materials.

2.10 Lease Year. A period of twelve consecutive full calendar months. The first
Lease Year shall begin on the Commencement Date if the Commencement Date is the
first day of a calendar month; otherwise, the first Lease Year shall begin on
the first day of the first full calendar month after the month in which the
Commencement Date occurs. Each succeeding Lease Year shall begin on the
anniversary of the beginning of the first Lease Year. If Tenant should extend
the Term pursuant to any extension option granted herein, the first day of the
Extension Term shall also be deemed to be the first day of a Lease Year for all
purposes of this Lease.

2.11 Tenant’s Work. The improvements and other work, if any, to be accomplished
by Tenant in accordance with Exhibit B.

2.12 Landlord’s Delivery Work. All items of Landlord’s Work except those which
Landlord reasonably cannot complete prior to the Commencement Date, e.g.,
Landlord’s Work that cannot be performed by Landlord until Tenant (i) provides
Landlord with plans and specifications therefor, or (ii) obtains a building
permit, or (iii) completes those items of Tenant’s Work that are necessarily
completed prior to a particular item of Landlord’s Work.

2.13 Landlord’s Work. The improvements and other work, if any, to be
accomplished by Landlord in accordance with Exhibit B.

2.14 Mortgage. Any mortgage, trust deed or other encumbrance, and all renewals,
extensions or replacements thereof, now or hereafter imposed by Landlord upon
the real property which includes the Premises.

2.15 Mortgagee. The holder of a Mortgage.

2.16 Operating Expenses. All costs incurred by Landlord, if any, for any of the
following:

(a) The operation, repair and maintenance, in neat, clean and good order and
condition of (i) the Common Areas of the Project, including without limitation
all parking areas, loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, driveways, landscaped areas, striping, bumpers,
and irrigation systems, common area lighting facilities, and fences and gates,
consistent with other first class industrial/office projects in the Northern
Coastal Market of San Diego County; (ii) fire detection in the Project,
including sprinkler system maintenance and repair; and (iii) unless allocated
directly to Tenant pursuant to Section 8.1(b), the Building’s heating,
ventilation and air conditioning (“HVAC”) systems.

(b) To the extent any of the following services are provided for the Project,
such as trash disposal (provided, however that Tenant pay for trash disposal
specific to its use of the Premises if such use results in a disproportionately
heavy use of the trash facilities for the Project), janitorial service, security
services, gardening, painting, plumbing, electrical, carpentry, window washing,
Project identification and traffic signage and equipment rental expenses, and
any other service to be provided by Landlord that is elsewhere in the Lease
stated to be an item of Operating Expenses.

(c) Any deductible portion of an insured loss concerning any of the items or
matters described in this Section.

(d) Premiums for any insurance policies maintained by Landlord pursuant to
Section 11 below.

(e) Real Property Taxes to be paid by Landlord.

(f) Utilities not separately metered to Tenant or other tenants of the Project.

(g) Independent contractors for services (excluding capital improvements), and
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring duties connected with day-to-day operation,
maintenance and repair of the Project, provided such compensation is
commercially reasonable and if such persons provide services to the Project in
addition to other building(s), such compensation shall be equitably allocated
based on the amount of time such persons spend providing services to the Project
and the other building(s).

(h) Maintenance and repair of roofs, building walls, foundations, and all sewer
and water facilities, subject to the exclusion of capital improvements, repairs
and replacements from Operating Expenses as provided below.

(i) A property management fee in the amount of fifteen percent (15%) of the
preceding items of Operating Expenses.

(j) Dues and assessments payable to the Project’s property owners association
(if any).

(k) Upon completion of the future common areas of the Business Park, the costs
and expenses of operation and maintenance thereof.

The inclusion of the improvements, facilities and services set forth in the
foregoing definition shall not be deemed Landlord’s representation that such
improvements or facilities exist, nor shall it impose on Landlord any obligation
either to have those improvements or facilities or to provide those services,
unless the improvements or facilities already exist in the Project or Landlord

 

3



--------------------------------------------------------------------------------

already provides the services as of the Commencement Date, or unless Landlord
has agreed to do so elsewhere in the Lease. Capital improvements, repairs and
replacements, as defined by Generally Accepted Accounting Practice (GAAP), are
not included in Operating Expenses, except (i) as otherwise provided in this
Lease, or (ii) for those that directly reduce other Operating Expenses set forth
in the following paragraph.

Notwithstanding anything to the contrary contained in this Section 2.16, the
following items shall be excluded from the term “Operating Expenses”:
(i) expenditures for capital improvements, repairs or replacements, as defined
by generally accepted accounting principles (GAAP), made to the Premises or
Project, except (a) as otherwise provided in this Lease, (b) for those that (and
only to the extent that they) directly reduce other Operating Expenses as
defined in this Section 2.16, (c) for replacements made during the Term of this
Lease, but only to the extent required for normal maintenance and repair
(specifically excluding structural replacements, required as a result of any
casualty, replacements covered by warranty or required to repair any defect in
the design or construction of the Premises or Project), and (d) those required
to be made pursuant to any applicable law adopted after the date of Landlord’s
Delivery of the Premises (provided, however, that the cost of any such capital
expenditure shall be amortized on a straight-line basis over its useful life in
accordance with GAAP); (ii) repairs or other work occasioned by fire, windstorm
or other casualty for which Landlord is obligated to maintain insurance or as to
which Landlord receives reimbursement from third parties (in each case to the
extent of the reimbursed amounts actually received by Landlord pursuant to its
diligent efforts to obtain reimbursement to which Landlord is contractually
entitled); (iii) any expense for any other building or property owned by
Landlord; (iv) costs incurred in renovating or otherwise improving or decorating
or redecorating space for tenants in, or other occupants of, the Project, except
as such relates to reasonable improvements, repair and/or maintenance of the
Common Areas; (v) depreciation of any kind; (vi) except as otherwise provided in
this Lease, costs incurred due to the violation by Landlord or any tenant (other
than Tenant) of the terms and conditions of any lease pertaining to the Project
or of any valid and applicable building code, regulation or law or incurred due
to the Premises or any part of the Project being in violation of any such code,
regulation or law (subject to the provisions of Section 7.3 of the Lease);
(vii) except for the property management fee described in Section 2.16
(i) above, overhead and profit increments paid to subsidiaries or Affiliates (as
defined below) of Landlord for services rendered with respect to the Project to
the extent that the costs of such services materially exceed competitive costs
for similar services rendered by persons or entities of similar skill,
competence and experience, other than a subsidiary or Affiliate of Landlord (as
used herein “Affiliate” means a person or entity controlling, controlled by, or
under common control with Landlord, and “control” means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of such controlled person or entity); (viii) interest on debt or
amortization payments on any Mortgage to which Landlord is a party which affects
the Project, and rental under any ground or underlying lease or leases (except
to the extent the same may be made to pay or reimburse, or may be measured by,
Real Property Taxes), and Landlord’s points, fees and legal costs and expenses
associated with any such Mortgage or underlying lease; (ix) costs of Landlord’s
or its agent’s general corporate or partnership overhead and general
administrative expenses which are generally not chargeable as Operating Expenses
by owners of similar properties located in the Carlsbad industrial submarket
under comparable leases to similar tenants; (x) any compensation paid to clerks,
attendants or other persons in commercial concessions, if any, operated by
Landlord at the Project; (xi) without limiting anything contained in clause
(i) above, rentals and other related expenses, if any, incurred in leasing air
conditioning systems, elevators or other equipment ordinarily considered to be
of a capital nature, except equipment which is used in providing janitorial,
repair or maintenance services which is not affixed to the Project;
(xii) expenses legal or otherwise, incident to enforcement by Landlord of the
terms of any other lease or occupancy agreement for the Project or in performing
the obligation of any other tenant under its lease in the Project; (xiii) to the
extent Landlord is actually reimbursed (but subject to Landlord’s diligent
efforts to obtain reimbursement to which Landlord is contractually entitled at
Landlord’s sole cost and expense), any expense for which Landlord is otherwise
entitled to be or is actually reimbursed or indemnified (including reimbursement
or indemnification by an insurer, warrantor or condemner); (xiv) any costs or
expenses that are expressly designated as a Landlord’s cost or Landlord’s
expense elsewhere in this Lease; (xv) any costs, expenses, fees or penalties
relating to Landlord’s compliance or noncompliance with any Hazardous Materials
Laws, rules, ordinances or regulations, now or hereinafter in force or effect,
including but not limited to any laws, rules, ordinances or regulations relating
to the disposal, handling or clean-up of Hazardous Materials or remedial or
restoration work.; and (xvi) costs incurred in advertising, promotional and
leasing activities for the Project, and costs and expenses incurred pursuant to
any lease, sublease, sale or other conveyance of any interest of Landlord in the
Project. Landlord shall use commercially reasonable efforts to make payments for
goods and services in a timely manner to obtain the maximum possible discount.
In the calculation of items constituting Operating Expenses, it is understood
that no item shall be charged more than once.

2.17 Real Property Taxes. All general property and improvement taxes and all
forms of assessment, special assessment or reassessment, license fee, license
tax, business license tax, commercial rental tax, in lieu tax, levy, charge,
penalty (to the extent not imposed as a result of Landlord’s negligence) or
similar imposition, imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement or special assessment
district thereof, or any agency or public body, as against any legal or
equitable interest of Landlord in the Premises and all improvements thereon and
thereto as they presently exist or as they may be expanded, developed,
constructed or altered from time to time, including but not limited to: (a) any
tax on Landlord’s rent, right to rent or other income from the Premises or all
or any portion of the Project or as against Landlord’s business of leasing the
Premises, but specifically excluding Landlord’s federal, state or city income,
franchise, corporate, personal property, stock transfer, revenues, inheritance
or estate taxes; (b) any assessments, taxes, fees, levies or charges in addition
to, or in substitution, partially or totally, for any assessment, tax, fee, levy
or charge previously included within the definition of real property tax before
adoption of Proposition 13 by the voters of the State of California in the June
1978 election, it being acknowledged by Tenant and Landlord that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services that were before Proposition 13
provided without charge to property owners or occupants; and (c) any assessment,
tax, fee, levy or charge upon this transaction or any document to which Tenant
is a party which is imposed on the creation or transfer of an interest or an
estate in the Premises. It is the intention of Tenant and Landlord that all new
and increased assessments, taxes, fees, levies and charges, and all similar
assessments, taxes, fees, levies and charges be included within the definition
of Real Property Taxes for the purposes of this Lease. Real Property Taxes for
the first year of the Term shall be calculated as if the Premises

 

4



--------------------------------------------------------------------------------

and related improvements were fully assessed. If at any time during the Term the
laws concerning the methods of real property taxation prevailing at the
commencement of the Lease Term are changed so that a tax or excise on rents or
any other tax, however described, is levied or assessed against Landlord as a
substitution in whole or in part for any real property taxes, then Real Property
Taxes shall include, but not be limited to, any such assessment, tax, fee, levy
or charge allocable to or measured by the area of the Premises or the rent
payable hereunder, including, without limitation, any gross income tax with
respect to the receipt of such rent, or upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof. With respect to any
assessments that may be levied against or upon the Premises, the Building or all
or any portion of the Project and that under the laws then in force may be
evidenced by improvement or other bonds, or may be paid in annual installments,
there shall be included within the definition of Real Property Taxes with
respect to any tax fiscal year only the amount currently payable on such tax,
bond or assessment, including interest, for such tax fiscal year or the current
annual installment for such tax fiscal year. Notwithstanding anything to the
contrary set forth in this Lease, “Real Property Taxes” shall not include
(i) any excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance or succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents or receipts), (ii) taxes on tenant improvements in any space in
the Project based upon an assessed level in excess of the assessed level for
which Tenant is directly responsible under this Lease, or (iii) penalties
incurred as a result of Landlord’s negligence, inability or unwillingness to
make payments of, and/or to file any tax or informational returns with respect
to, any real property taxes, when due. In the event Landlord receives a refund
or other return of Taxes (including any award received as a result of Landlord’s
successful protest of the amount of Taxes) for which Tenant previously paid,
then such refunded amount (plus any interest corresponding to such amount to the
extent received from the taxing authority, less Landlord’s costs incurred in
procuring such refund) shall be applied to reduce the amount of Taxes for the
Lease Year in which such refunded amount is received prior to calculating the
actual Taxes for such Lease Year, or if received after the expiration or earlier
termination of this Lease shall be refunded to Tenant within thirty (30) days
following receipt of such refund from the taxing authority.

3. PREMISES.

3.1 Lease of Premises. In consideration of the rent and covenants set forth
below, Landlord hereby leases the Premises to Tenant, and Tenant hires the
Premises from Landlord, for the term, at the rental, and upon all of the
conditions set forth herein. Except as otherwise provided herein, this Lease is
subject to: (i) all covenants, conditions, restrictions, easements, mortgages,
deeds of trust, rights of way, reciprocal easement agreements to which Landlord
is a party which affect the Project and all other matters now or hereafter
affecting the Project or the Premises; and (ii) all zoning laws, ordinances and
building codes now or hereafter affecting the Project or the Premises. Landlord
represents and warrants that no part of the Project or the Premises is subject
to a leasehold interest.

3.2 Landlord’s Reserved Rights. Landlord reserves to itself the absolute rights,
without interfering with Tenant’s quiet enjoyment of the Premises: (i) to the
use of the roof, the exterior-surfaces of exterior walls and subterranean areas
beneath the Premises, and (ii) to install, use, maintain and replace equipment,
machinery, pipes, conduits and wiring located within the Premises which serve
other parts of the Project, in a manner and in locations that do not
unreasonably interfere with Tenant’s use of the Premises.

3.3 Condition of Premises. Tenant acknowledges that except to the extent
expressly set forth in this Lease or in a written addendum or amendment hereto,
neither Landlord nor its agents have made (i) any promise to alter, remodel or
otherwise improve, or (ii) any representation or warranty with respect to the
condition of, the Premises, the Building or any part of the Project or
improvements thereon or therein. Tenant’s taking possession of the Premises
shall be deemed acceptance of the Premises by Tenant, and shall be deemed
conclusively to establish that the Premises are in good and satisfactory
condition as of the date Tenant takes possession. Subject to the completion of
any Landlord’s Work, Tenant accepts possession of the Premises in their current,
“as is”, condition, and acknowledges that it has inspected the Premises before
signing this Lease and is fully aware of the condition of the Premises.
Notwithstanding the foregoing, and prior to Landlord’s Delivery of the Premises,
Landlord shall inspect any existing HVAC system (consisting of any air
distribution duct work, compressors and any other related components or
equipment); electrical system (consisting of wall and floor outlets, fluorescent
lighting and distribution panel[s]); and plumbing system (consisting of water
supply, sinks, drains, restroom facilities, water heater[s] and sprinkler
system, if any) collectively “Existing Utility Systems” located in or on the
Premises to ensure that each Existing Utility System and any related components
are in proper working order and condition. If one or more Existing Utility
System does not have a remaining useful life of at least the initial Term of
this Lease, each such system shall be replaced by Landlord prior to the Delivery
of the Premises at landlord’s sole cost and expense and not as part of the
initial Tenant improvements costs. In addition Landlord shall ensure that the
Premises are thoroughly cleaned and free of all prior occupants and their
personal property by the date of Delivery of the Premises.

3.4 Rights in Common Areas. Landlord grants to Tenant and to Tenant’s employees,
invitees and licensees a non-exclusive license during the Term to use the Common
Areas, subject to the terms and conditions of this Lease. Tenant acknowledges
that others, including without limitation Landlord and other tenants of the
Building and Project, and their respective employees, invitees and visitors, and
other persons authorized by Landlord, will also be entitled to use the Common
Areas. Without advance notice to Tenant and without any liability to Tenant in
any respect, Landlord shall have the right to:

(a) Establish and enforce reasonable rules and regulations concerning the
maintenance, management, use and operation of the Common Areas.

(b) Close off any of the Common Areas to the extent reasonably required in the
opinion of Landlord and its counsel to prevent a dedication of any of the Common
Areas or the accrual of any rights by any person or the public to the Common
Areas, provided such closure does not deprive Tenant of the substantial benefit
and enjoyment of the Premises, its parking rights and reasonable access to the
Premises.

(c) Temporarily close any of the Common Areas for maintenance, alteration or
improvement purposes.

 

5



--------------------------------------------------------------------------------

(d) Select, appoint or contract with any person for the purpose of operating and
maintaining the Common Areas, subject to such terms and at such rates as
Landlord deems reasonable and proper.

(e) Change the size, use, shape or nature of any portions of the Common Areas,
provided such change does not deprive Tenant of the reasonable benefit and
enjoyment of the Premises, its parking rights or reasonable access to the
Premises. So long as Tenant is not thus deprived of the reasonable use and
benefit of the Premises, Landlord will also have the right at any time to change
the arrangement or location of, or both, or to regulate or eliminate the use of,
any concourse, parking spaces, garage, or any elevators, stairs, toilets or
other public conveniences in the Project, without incurring any liability to
Tenant or entitling Tenant to any abatement of rent, and such action will not
constitute an actual or constructive eviction of Tenant.

(f) Erect one or more additional buildings on the Common Areas, expand the
existing buildings or other buildings to cover a portion of the Common Areas,
convert Common Areas to a portion of the Building or other buildings, or convert
any portion of such other buildings to Common Areas, provided that such
conversion does not result in the reduction of Tenant’s parking rights or alter
access to the Premises. Upon erection of any additional buildings or change in
the Common Areas, the portion of the Project upon which buildings or structures
have been erected will no longer be deemed to be a part of the Common Areas. In
the event of any such changes in the size or use of the Common Areas of the
Project, Landlord shall make an appropriate adjustment in the Building’s or any
other buildings’ pro rata share of exterior Common Areas of the Project as
appropriate, and a corresponding adjustment to Tenant’s Share of Operating
Expenses.

3.5 Measurement of Premises. Landlord hereby represents and warrants that,
absent any improvement or addition to the Premises during the Term or any
extension thereto, the rentable area set forth in Section 1.1 above shall not
increase during the term or any extension thereto.

4. TERM; DELIVERY OF PREMISES.

4.1 Term. The Term shall be for the number of months set forth at Section 1.5
above, beginning on the Commencement Date and ending on the Expiration Date.
Notwithstanding the foregoing, if Delivery of the Premises has not occurred by
the estimated date set forth in Section 1.6(c) above, then the Delivery of the
Premises shall occur on the date that Landlord’s delivery obligations set forth
in Section 3.3 above are satisfied. Landlord shall not be liable for any damage
incurred by Tenant as a result of any delay in Delivery of the Premises, and
this Lease shall not thereby become void or voidable during such period;
provided, however that the Commencement Date shall be delayed as required for
Tenant to have at least one hundred twenty (120) days to perform Tenant’s Work
between the Delivery of the Premises and the Commencement Date.

4.2 Delivery of the Premises. Upon completion of Landlord’s Work, the parties
shall jointly inspect the Premises. If any defects in Landlord’s Work exist at
the time of such inspection, Tenant shall notify Landlord thereof in writing of
such defects in accordance with the Punchlist Items list below; provided,
however, that Delivery of the Premises to Tenant shall be delayed only if the
existence of any such defects would materially adversely affect Tenant’s
occupancy of the Premises, in which case the date of Delivery of the Premises
shall be the date upon which Landlord notifies Tenant that such defects have
been substantially corrected. Tenant shall notify Landlord of any defects in the
condition of the Premises which are inconsistent with landlord’s delivery
obligations (“Punchlist Items”) that do not impair Tenant’s ability to utilize
the Premises for the purposes permitted hereunder within thirty (30) days after
Tenant takes possession of the Premises, which Punchlist Items shall be repaired
or corrected by Landlord, at Landlord’s sole cost and expense, no later than
thirty (30) days after notice thereof (with the Commencement Date delayed
day-for-day for any repairs or corrections that exceed such 30-day period).
Landlord makes no representation or warranty as to the nature, quality, or
suitability for Tenant’s business of the Tenant Improvements, the Project, the
Building, or the Premises, and Tenant shall have no rights against Landlord by
reason of such matters or any claimed deficiencies therein. Notwithstanding the
foregoing or anything to the contrary contained herein, Landlord shall, at its
sole cost and expense (and as not part of Operating Expenses, other than as set
forth in Section 8.4 herein) and throughout the initial Term and any option term
(if applicable), repair any structural and/or latent design or construction
defects in the original construction of the Project of which Landlord has notice
or that Landlord discovers. If Tenant shall fail to provide Landlord with a list
of Punchlist Items within the period set forth above, Landlord’s compliance with
its delivery obligations shall be deemed to have been satisfied on the date the
Delivery of the Premises shall have occurred.

4.3 Termination for Non-Commencement. Notwithstanding the foregoing, in the
event that Delivery of the Premises has not occurred within six months after the
Commencement Date set forth in Section 1.6(a), then for a period of thirty
(30) days after the expiration of such six month period either party not in
default hereunder may cancel and terminate this Lease, without any liability to
the other party, upon written notice to the other party; provided, however, that
if such written notice of termination is not delivered by either party within
the 30-day period, the foregoing right to terminate this Lease shall itself
terminate and be of no further force or effect.

4.4 Memorandum of Commencement Date. Following the Commencement Date, Landlord
shall prepare and forward to Tenant two copies of a written Memorandum of
Commencement Date, signed by Landlord, confirming the Commencement Date. Within
ten (10) business days after receipt thereof, Tenant shall sign and return one
copy of the Memorandum of Commencement Date, indicating either Tenant’s
agreement with the matters set forth therein or any areas of disagreement.
Tenant’s failure to return a copy of the Memorandum of Commencement Date within
such ten-business day period shall be conclusively deemed Tenant’s agreement
with all matters set forth therein. Any dispute or disagreement on Tenant’s part
as to the Commencement Date set forth in such memorandum shall, at the election
of either party, be submitted to final, binding arbitration in San Diego,
California under the Commercial Arbitration Rules of the American Arbitration
Association.

4.5 Early Access. For the purpose of Tenant completing Tenant’s Work, as set
forth in Exhibit B, and subject to the terms and conditions of this Section 4.5,
Landlord agrees to grant Tenant (or Tenant’s designated contractor or service
person) access to the Premises prior to the Delivery of the Premises as long as
such access does not interfere with or delay the performance of Landlord’s work
required to satisfy the requirements for the Delivery of the Premises (the
“Early Access Period”). Any delays in the

 

6



--------------------------------------------------------------------------------

completion of the Landlord’s work required for the satisfaction of the Delivery
of the Premises conditions set forth in Section 3.3 above attributable to
Tenant’s activities in the Premises during the Early Access Period shall
accelerate the Delivery of the Premises and the Commencement Date by one day for
each day of such Tenant delays. Unless Landlord otherwise agrees thereto in
writing, Tenant shall have no right to occupy all or any part of the Premises
prior to Delivery of the Premises. Such Early Access Period shall not advance
the Commencement Date or the Expiration Date, but such access shall be subject
to all provisions of this Lease, excluding payment of monthly Base Rent,
Tenant’s Share of Operating Expenses and Tenant’s payment of any applicable
utility charges for such Early Access Period preceding the Delivery of the
Premises. From the Delivery of the Premises until the Commencement Date (the
“Early Occupancy Period”), Tenant shall have unrestricted access to the Premises
in order to perform Tenant’s Work. Tenant shall have no right to occupy all or
any part of the Premises during the Early Occupancy Period other than to perform
the Tenant’s Work. Such Early Occupancy Period shall not advance the
Commencement Date or the Expiration Date; but such access shall be subject to
all provisions of this Lease, excluding payment of monthly Base Rent, Tenant’s
Share of Operating Expenses (but subject to Tenant’s payment of any applicable
utility charges for such Early Occupancy Period preceding the Commencement
Date). Tenant’s early access to and occupancy of the Premises shall also be
subject to the following terms and conditions:

(a) Prior to any such access, Tenant shall have delivered to Landlord a
certificate(s) of insurance for all insurance required to be maintained by
Tenant hereunder, as further described in Section 11.

(b) Tenant’s access to the Premises during the Early Access Period shall not
interfere with the completion of Landlord’s Work (if any).

(c) Without limiting anything contained herein, Tenant’s access and completion
of Tenant’s Work and any occupancy of the Premises prior to the Commencement
Date shall be subject to Tenant’s indemnification obligations set forth in
Sections 8.6(b), 12.2, 20.3, 23.19 and elsewhere herein.

5. RENT.

5.1 General. From and after the Commencement Date, Tenant agrees to pay
Landlord, in advance, on the first day of each and every calendar month during
the Term, Base Rent and Additional Rent as specified in this Section. Payment of
all such rent shall be without offset or demand, shall be in lawful money of the
United States of America and shall be made at the address set forth for Landlord
herein or at such other place as Landlord may direct.

5.2 Base Rent. Base Rent shall initially be in the amount per month set forth in
Section 1.8, subject to abatement of a portion thereof as provided in Section 25
below.

5.3 Annual Adjustment to Base Rent. Base Rent shall be increased each Lease Year
during the Term in accordance with the schedule set forth in Section 1.10.

5.4 Operating Expenses. The parties intend that, subject only to the specific
exceptions set forth herein, this Lease be absolutely net to Landlord.
Accordingly, in addition to Base Rent and subject to the provisions of this
Section, Tenant shall pay, as Additional Rent, Tenant’s Share of Operating
Expenses incurred by Landlord during each calendar year of the Term, pursuant to
the following terms and conditions:

(a) Landlord shall provide to Tenant, at or before the Commencement Date, a good
faith estimate of Tenant’s Share of Operating Expenses that Landlord anticipates
will actually be incurred for the calendar year in which the Commencement Date
occurs. Landlord shall also provide to Tenant, as soon as possible following the
first day of each succeeding calendar year, a good faith estimate of Tenant’s
Share of Operating Expenses with respect to such succeeding calendar year of the
Term.

(b) Each annual estimate of Tenant’s Share of Operating Expenses determined by
Landlord pursuant to this Section shall be divided into twelve (12) equal
monthly installments. Tenant shall pay to Landlord such monthly installment of
Tenant’s Share of Operating Expenses with each monthly payment of Base Rent. In
the event the estimated amount of Tenant’s Share of Operating Expenses has not
yet been determined for any calendar year, Tenant shall pay the monthly
installment in the estimated amount determined for the preceding calendar year
until the estimate for the current calendar year has been provided to Tenant, at
which time Tenant shall pay any shortfall for the preceding months of the
calendar year and shall thereafter make the monthly installment payment in
accordance with the current estimate.

(c) Within sixty (60) days following the end of each calendar year of the Term,
and within sixty (60) days following the Expiration Date, Landlord shall
determine and provide to Tenant a statement setting forth the amount of
Operating Expenses actually incurred with respect to such calendar year (or
portion of the calendar year occurring prior to the Expiration Date). In the
event that Tenant’s Share of such actual Operating Expenses exceeds the sum of
the monthly installments actually paid by Tenant for such calendar year, Tenant
shall pay the difference to Landlord, within thirty (30) days following receipt
of such statement. In the event the sum of such installments exceeds Tenant’s
Share of such Operating Expenses actually incurred, the difference shall be
applied as a credit to future installments of Tenant’s Share of Operating
Expenses, except that the amount of any overpayment for that portion of the
calendar year preceding the Expiration Date shall be delivered to Tenant along
with such statement.

(d) Upon written request of Tenant, Landlord shall provide an accounting of the
Operating Expenses for the preceding calendar year. Landlord shall keep at its
home office in the County of San Diego, full, accurate and separate books of
account with backup documentation of Operating Expenses for a period of three
full years after the end of each calendar year, which Tenant shall have the
right to examine and copy at no expense to Landlord, at reasonable times and
upon reasonable notice. Tenant shall have the right, upon twenty (20) days’
prior notice to Landlord, not more frequently than annually and at Tenant’s sole
cost and expense, to conduct an audit of Landlord’s books and records regarding
such Operating Expenses to confirm the accuracy of Landlord’s accounting;
provided, however, that such audit shall not unreasonably interfere with the
conduct of Landlord’s business.

 

7



--------------------------------------------------------------------------------

5.5 Late Charges. Tenant acknowledges that late payment by Tenant to Landlord of
Base Rent or Additional Rent due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which is extremely difficult
to ascertain. Such costs include, but are not limited to, processing and
accounting charges, and late charges which may be imposed upon Landlord by the
terms of any mortgage or deed of trust covering the Premises. Therefore, if any
payment of Base Rent or Additional Rent is not paid within five (5) days after
the date due, Tenant shall pay to Landlord ten percent (10%) of the amount due
or Two Hundred Fifty Dollars ($250.00), whichever is greater; provided that upon
the first such failure in any Lease Year such late charge shall not accrue until
five (5) days after Tenant’s receipt of notice that the overdue payment was not
received when due and a statement that a late charge will be due five (5) days
from the delivery of such notice if the overdue amount is not paid. The parties
agree that such late charge represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of the late payment by Tenant. The late
charge shall be deemed Additional Rent and the right to require it shall be in
addition to all of Landlord’s other rights and remedies hereunder or at law and
shall not be construed as limiting Landlord’s remedies in any manner.

6. SECURITY DEPOSIT. Subject to Tenant’s right to deliver one or more Letters of
Credit to Landlord in accordance with Section 27 below, Tenant shall pay to
Landlord, within five business days of the date that the Premises is delivered
to the Tenant, a security deposit in the amount (or if a security deposit is
currently held by Landlord, then any additional amount as the case may be) set
forth at Section 1.11 (“Security Deposit”). Subject to the provisions of
Section 27, the Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be kept and performed by Tenant. If Tenant defaults with respect
to any provision of this Lease, including, but not limited to, the provisions
relating to the payment of rent, Landlord may (but shall not be required to)
use, apply or retain all or any part of the Security Deposit for the payment of
any rent or any other sum in default, or for the payment of any other amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant’s default. If any portion of the Security Deposit
is so used or applied, Tenant shall, upon demand therefor, deliver cash to
Landlord in an amount sufficient to restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall be a material breach of this Lease.
Landlord shall not be required to keep the Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest thereon. If Tenant
shall fully and faithfully perform every provision of this Lease to be performed
by it, the Security Deposit or any balance thereof shall be returned to Tenant
(or at Landlord’s option, to the last assignee of Tenant’s interests hereunder)
at the expiration of the Term, provided that Landlord may retain the Security
Deposit until such time as any amount due from Tenant under this Lease has been
determined and paid in full.

7. USE.

7.1 Permitted Use. The Premises shall be used and occupied only for the purposes
and activities set forth in Section 1.14 above, and for no other uses or
purposes whatsoever. If any governmental license or permit shall be required for
the proper and lawful conduct of Tenant’s business or other activity carried on
in the Premises, or if a failure to procure such a license or permit might or
would in any way affect Landlord or the Project, then Tenant, at Tenant’s
expense, shall (i) duly procure and thereafter maintain such license or permit
and submit the same for inspection by Landlord, (ii) install and pay for any
improvements, changes or alterations in the Premises, required by any
governmental authority, as a result of its proposed use of the Premises or its
manner of operation, and (iii) at all times, comply with the requirements of
each such license or permit. Tenant warrants that it has investigated whether
its proposed use of the Premises and its proposed manner of operation will
comply with, and Tenant assumes the risk that its proposed use of the Premises
and its proposed manner of operation are and will continue to be in compliance
with, all applicable governmental land use approvals, laws and regulations,
including without limitation all zoning laws regulating the use of and enjoyment
of the Premises. Tenant agrees that under no circumstances shall Tenant be
released in whole or in part from any of its obligations under this Lease as a
result of any governmental authority’s disallowing or limiting Tenant’s proposed
use of the Premises or its manner of operation.

7.2 Condition of Premises. Landlord warrants to Tenant, but without regard
either to any Tenant’s Work or to the use for which Tenant will use the
Premises, that as of the date of Delivery of the Premises, neither the Premises
nor Tenant’s manufacturing, storage and distribution of medical devices from the
Premises violates the Declaration or, any other covenants or restrictions of
record in effect on the date of this Lease, or the laws, rules or regulations
enforced by any governmental authority. In the event it should be determined
that this warranty has been violated, then after written notice from Tenant,
Landlord shall promptly, at its sole cost and expense, rectify any such
violation. In the event Tenant does not give Landlord any such written notice of
violation within three (3) months after the date that Tenant has been notified
by a governmental authority that the Premises is not in compliance with an
applicable law rule or regulation, the correction of such violation shall
thereafter be Tenant’s obligation, to be performed at Tenant’s sole cost and
expense. The foregoing warranty shall be of no force or effect if, prior to the
date of this Lease, Tenant was the owner or occupant of the Premises, in which
event Tenant shall correct any such violation, whenever determined to exist, at
Tenant’s sole cost and expense.

7.3 Compliance With Requirements. Subject to Section 7.2 above, Tenant shall, at
Tenant’s expense, promptly comply with all applicable statutes, ordinances,
rules, regulations, and requirements of any fire insurance underwriters or
rating bureaus, now in effect or which may hereafter come into effect during the
Term, whether or not they reflect a change in policy from that now existing,
relating in any manner to the Premises and the occupation and use by Tenant of
the Premises. Tenant shall not use or permit the use of the Premises in any
manner that will tend to create waste or a nuisance or shall tend to disturb
other occupants of the Project. Without limiting the generality of the
foregoing, Tenant shall, at its sole cost and expense, comply promptly with all
Hazardous Materials Laws and with all environmental laws and ordinances
applicable to the conduct of Tenant’s business, including all air quality and
air pollution regulations of the regional air pollution control district. If at
any time it reasonably appears to Landlord that Tenant is not fulfilling its
obligations under this Section, Landlord may cause to be performed, at Tenant’s
sole cost, an audit or inspection of the Premises to evaluate Tenant’s
compliance herewith.

 

8



--------------------------------------------------------------------------------

7.4 Compliance With Americans With Disabilities Act. The parties acknowledge
that the design and construction of certain areas of the Building and/or the
Common Areas and Premises may not presently be in compliance with Title III of
the Americans With Disabilities Act (“ADA”) and other applicable laws and
regulations that relate to access by the disabled or handicapped. For any
non-compliance that exists prior to the Commencement Date, Landlord shall be
responsible, at its sole expense, for any necessary alterations or improvements
to the Building or the Common Areas to the extent necessary to correct any such
non-compliance. Landlord agrees that no cost or expense related to such
alterations or improvements shall be included in Operating Expenses. After the
Commencement Date, Tenant shall be responsible for compliance with the ADA and
related statutes with respect to any alterations or improvements to the Premises
made by Tenant and the operation of any businesses conducted from the Premises;
provided, however, that any design and construction items that were not in
compliance with ADA and other applicable laws and regulations as of the
Commencement Date shall continue to be Landlord’s responsibility. In the event
of any changes to the ADA or other applicable statutes, or any rules or
regulations promulgated pursuant thereto, that become effective after the
Commencement Date of this Lease, Tenant shall be responsible, at its sole
expense, for any necessary alterations or improvements to the Premises, and
Landlord shall be responsible for any necessary alterations or improvements to
the Building or any Common Areas; provided, however, that Landlord’s costs and
expenses incurred in connection with any such alterations or improvements shall
be conclusively deemed to be Operating Expenses, notwithstanding the
classification of such costs and expenses as capital items and shall be
amortized in accordance with generally accepted accounting practice; provided,
however, that Landlord shall not include in Operating Expenses amortization of
any ADA cost incurred solely for improvements to the leased premises of another
tenant in the Project.

7.5 Rules and Regulations. Tenant shall at all times comply with the Declaration
and with the rules and regulations for the Project. A copy of the rules and
regulations in existence on the date of this Lease is attached hereto as Exhibit
C, but Landlord reserves the right to reasonably amend the rules and regulations
at any time by giving notice of amendment to Tenant, if Landlord determines such
amendments to be to the best interests of the Building and its tenants. Tenant
shall not be bound by any such amended rules and regulations until Tenant has
received a written copy thereof. Landlord agrees that the rules and regulations
shall be enforced in a uniform and non-discriminatory manner; provided, however,
that Landlord shall not be liable to Tenant for Landlord’s failure to enforce
the rules and regulations against any other tenants of the Project.

8. MAINTENANCE, REPAIRS AND ALTERATIONS.

8.1 Tenant’s Obligations.

(a) Tenant shall keep and maintain in good, sanitary order, condition, and
repair (including replacement of parts and equipment if necessary) the
non-structural portions of the Premises and every part thereof and any and all
appurtenances thereto wherever located, including, without limitation, the
interior surfaces of the exterior wall, the exterior and interior portion of all
doors, door frames, door checks, windows (including window sashes, casements and
frames), plate glass, storefront, Tenant’s signs, all plumbing and sewage
facilities within the Premises (including free flow up to the main sewer line),
fixtures, heating and air conditioning, and electrical systems exclusively
serving the Premises (whether or not located in the Premises), fire sprinkler
system, walls, floor and ceilings, and all other repairs, replacements
(exclusive of replacements of capital items), renewals and restorations,
interior and exterior, ordinary and extraordinary, foreseen and unforeseen, and
all other work performed, and additions, alterations, and improvements installed
by or on behalf of Tenant. Any glass in the Premises broken during the Term
shall promptly be replaced by Tenant with glass of the same quality, size and
kind. Subject to force majeure delays, if Tenant shall fail to replace same
within seventy-two (72) hours after such glass is broken, Landlord shall have
the right, but shall not be obligated, to replace such glass, in which event
Tenant shall, promptly upon demand therefor by Landlord, reimburse Landlord for
expenses incurred by Landlord in connection therewith.

(b) Landlord shall maintain the HVAC system of the Premises through a
maintenance contract which will be procured by Landlord, and shall be subject to
(i.e. not duplicative of) the manufacturer’s standard warranty for the HVAC
system. Tenant hereby covenants and agrees that if, in accordance with
Section 3.3, Landlord installs new heating, ventilating and air conditioning
units as part of Landlord’s Work which have a warranty for not less than five
(5) years on such HVAC system from the manufacturer thereof and assigns such
warranty to Tenant (or agrees to enforce same for the benefit of Tenant), Tenant
shall reimburse Landlord, upon demand and as Additional Rent, for Landlord’s
costs of the HVAC maintenance contract (or Tenant’s equitable share of such
costs, if such maintenance contract covers HVAC system(s) not serving the
Premises). The parties acknowledge that throughout the initial Term and any
Extension Term, subject to warranty coverage of such parts and components, which
shall be promptly submitted and diligently asserted by Landlord, Tenant shall be
responsible for payment to Landlord within thirty (30) days following Landlord
written request and an invoice providing reasonable detail of the repair and
part or component affected, as Additional Rent, of any part or component that
may need repair or replacement for the HVAC System(s) which serve only the
Premises.

(c) Tenant shall, at Tenant’s sole cost and expense, comply with all laws,
rules, orders, ordinances, directions, regulations and legal requirements of
federal, state, county or municipal governmental authorities now or hereafter
affecting or applying to the Premises, including, without limitation, the
Americans With Disabilities Act.

8.2 Condition on Termination. On the last day of the Term, or on any sooner
termination, Tenant shall surrender the Premises to Landlord in the same
condition as received, subject to ordinary wear and tear, damage due to
casualty, loss or alteration due to casualty, and any alterations to the
Premises made by Landlord pursuant to its rights under Section 3 above, or
alterations made as part of Tenant’s Work, as required to comply with applicable
laws or otherwise not required to be removed by landlord in accordance with
Section 8.6 below, “warehouse clean” and free of debris. Any damage or
deterioration of the Premises shall not be deemed ordinary wear and tear if the
same could have been prevented by good maintenance practices. Tenant shall
repair any damage to the Premises occasioned by the installation or removal of
Tenant’s trade fixtures, alterations, furnishings and equipment, and shall leave
all air lines, power panels, electrical distribution systems, lighting fixtures,
HVAC systems, plumbing and fencing in good operating condition.

 

9



--------------------------------------------------------------------------------

8.3 Landlord’s Rights. If Tenant fails to perform Tenant’s obligations under
Section 8.1 or 8.2 or under any other provision of this Lease, Landlord may
enter the Premises after five (5) business days’ prior written notice to Tenant
(except in the case of emergency, in which case no notice shall be required) and
perform such obligations on Tenant’s behalf and put the Premises in good order,
condition and repair, and the cost thereof together with interest thereon from
the date incurred at the maximum rate then allowed by law shall be due and
payable as Additional Rent to Landlord together with Tenant’s next Base Rent
installment; provided that if Tenant is reasonably attempting to perform such
obligations and such performance cannot be completed in a
commercially-reasonable manner during such five-business day period, Tenant
shall have such additional time as is reasonably required to perform such
obligations.

8.4 Landlord’s Obligations. Except for any Landlord’s Work set forth in Exhibit
B and Sections 13 and 14 relating to damage and condemnation, the parties intend
that Landlord shall have no obligation whatsoever to repair and maintain the
non-structural components of the Premises or the equipment therein.
Notwithstanding the foregoing, Landlord shall keep in good condition and repair
the foundations, exterior walls, structural condition of interior bearing walls,
and roof of the Building (and to keep all of the foregoing watertight at all
times), as well as operate, maintain and repair all Common Areas of the Project
in a first class manner comparable to other Class A industrial/office projects
in the Carlsbad market, and all costs and expenses incurred by Landlord in
connection therewith shall be included within Operating Expenses, subject to the
exclusions contained in Section 2.16 above. Landlord shall have no obligation to
make repairs under this Section until a reasonable time after receipt of written
notice from Tenant of the need for such repairs.

8.5 Waiver; Self Help. Subject to Tenant’s self help rights expressly provided
in this Section 8.5, Tenant expressly waives all rights to make repairs at the
expense of Landlord or deduct any amounts from rent as provided in any statute
or law in effect during the Term of this Lease, including its rights under the
provisions of §1941 and §1942 of the CIVIL CODE of the State of California.
Notwithstanding any provision in this Lease to the contrary, if Landlord shall
fail to commence any repair obligations required under Section 8.4 above within
thirty (30) days following Tenant’s written request for such repairs and
thereafter complete such repairs with commercially reasonable due diligence,
then Tenant may elect to make such repairs by complying with the following
provisions of this 8.5. Before making any such repair, and following the
expiration of the applicable period set forth above, Tenant shall deliver to
Landlord a notice for the need for such repair (“Self Help Notice”), which
notice shall specifically advise Landlord that Tenant intends to exercise its
self-help rights hereunder. Should Landlord fail, within five (5) business days
following receipt of the Self-Help Notice (or within two (2) business days
following written notice in the event of necessary emergency repairs), to
commence the necessary repair (or to make other reasonable arrangements), then
Tenant shall have the right to make such repair on behalf of Landlord so long as
such repair is performed in strict compliance with all applicable laws and
restrictions of record and the total cost of such repair does not exceed an
amount equal to two (2) months of Tenant’s then-current Base Rent. Any sums
expended by Tenant pursuant to the provisions of this Paragraph 8.5 without
Landlord’s express written prior consent shall be at Tenant’s risk. Landlord
agrees that Tenant will have access to areas of the Building outside the
Premises to the extent necessary to perform the work contemplated by this
Section 8.5. In the event Tenant properly takes such action in accordance with
this Section 8.5, Tenant may utilize the services of any qualified contractor
which normally and regularly performs similar work in comparable buildings in
the area of the Project. Tenant shall provide Landlord with a reasonably
detailed invoice together with reasonable supporting evidence of the costs
reasonably and actually incurred in performing such repairs. Landlord shall
either reimburse Tenant for the reasonable costs of such repairs plus a fifteen
percent (15%) administration fee within thirty (30) days following receipt of
Tenant’s invoice for such costs or deliver a written objection stating with
specificity the reasons Landlord disputes Tenant’s actions or the costs
incurred. If Landlord delivers to Tenant, within such thirty (30) day period, a
written objection to the payment of such invoice, setting forth Landlord’s
reasons for its claim that such action did not have to be taken by Landlord
pursuant to the terms of this Lease or that the charges are excessive (in which
case Landlord shall pay the amount it contends would not have been excessive if
the only objection is to the costs incurred), then Tenant shall not be entitled
to offset any amount from rent, but as Tenant’s sole remedy, the dispute shall
be resolved by arbitration in accordance with Section 28 of this Lease. Tenant
shall be responsible for obtaining any necessary governmental permits before
commencing the repair work. Tenant shall be liable for any damage, loss or
injury resulting from said work.

8.6 Alterations and Additions.

(a) Except as provided in paragraph 8.6(d) below, Tenant shall not, without
Landlord’s prior written consent which shall not be unreasonably withheld, make
any alterations, improvements, additions, or Utility Installations in, to or
about the Premises. Tenant shall make no change or alteration to the exterior of
the Building without Landlord’s prior written consent, which consent may be
withheld for any reason in Landlord’s sole discretion and which may at
Landlord’s discretion be conditioned upon Tenant’s providing Landlord, at
Tenant’s sole cost and expense, a lien and completion bond in an amount equal to
one and one-half (1 1/2) times the cost of the work. As used in this Section,
the term “Utility Installations” shall mean carpeting, window coverings, air
lines, power panels, electrical distribution systems, lighting fixtures, space
heaters, air conditioning, plumbing and fencing. Landlord may require at the
time of giving its consent to any alterations, improvements, additions or
Utility Installations to the Premises requested by Tenant that Tenant remove,
prior to the expiration of the Term, any or all of such requested alterations,
improvements, additions or Utility Installations (provided that Tenant shall not
be required to remove any alterations, improvements, additions or Utility
Installations that are made by Tenant as part of the original Tenant
Improvements), and following such removal Tenant shall repair any damage to the
Premises or the Common Areas caused by such removal. With the exception of
Cosmetic Alterations (as defined in Section 8.6(d) below), should Tenant make
any alterations, improvements, additions or Utility Installations without the
prior approval of Landlord, Landlord may, at any time during the Term of this
lease, require that Tenant remove any or all of the same.

(b) Except for improvements to be accomplished by Landlord at its expense, if
any, Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Building or any interest therein. Tenant shall give Landlord not
less than ten days’ notice prior to the commencement of any work in the
Premises, and Landlord shall have the right to post notices of
non-responsibility in or on the Premises or the Building as provided by law. If
Tenant shall, in good faith, contest the validity of any such lien, claim or
demand, then Tenant shall, at its sole expense, defend itself and Landlord
against the same and shall pay and satisfy any adverse judgment that may be
rendered thereon before the enforcement thereof against the Landlord or the
Building, upon the

 

10



--------------------------------------------------------------------------------

condition that if Landlord shall require, Tenant shall furnish to Landlord a
surety bond satisfactory to Landlord in an amount equal to one and one-half
(1 1/2) times the amount of such contested lien, claim or demand, indemnifying
Landlord against liability for such claim or lien and for all costs of defense
thereof, of obtaining the release of any lien, and of making the Building free
from the effect of such lien or claim. In addition, Landlord may require Tenant
to pay Landlord’s attorneys’ fees and costs in participating in such action if
Landlord shall decide it is in Landlord’s best interest to do so. In any event,
Landlord may pay the lien claim prior to the enforcement thereof, in which event
Tenant shall reimburse Landlord in full, including attorneys’ fees for any such
expense, as Additional Rent, with the next due rents.

(c) All alterations, improvements, additions and Utility Installations
(exclusive of all trade fixtures of Tenant) which may be made on the Premises,
shall be the property of Landlord and shall remain upon and be surrendered with
the Premises at the expiration of the Lease term, unless Landlord requires their
removal as a condition contained in Landlord’s written consent. Notwithstanding
the provisions of this Section 8.6, Tenant’s machinery and equipment (other than
Utility Installations), other than that which is affixed to the Premises so that
it cannot be removed without material damage to the Premises or the Building,
shall remain the property of Tenant and may be removed by Tenant subject to the
provisions of Section 8.2.

(d) Notwithstanding anything to the contrary contained herein, Tenant may make
changes to the Premises (the “Pre-Approved Alterations”) without Landlord’s
consent, provided that the aggregate cost of any such Pre-Approved Alterations
does not exceed (i) Twenty-Five Thousand and No/100 Dollars ($25,000.00) per
work of alteration, or (ii) Seventy-Five Thousand and No/100 Dollars
($75,000.00) in the aggregate in any twelve (12) month period, and further
provided that such Pre-Approved Alterations do not (i) require any structural or
other substantial modifications to the Premises, (ii) require any changes to,
nor adversely affect, the systems and equipment of the Building, and
(iii) affect the exterior appearance of the Building. Tenant shall give Landlord
at least ten (10) business days prior notice of such Pre-Approved Alterations,
which notice shall be accompanied by reasonably adequate evidence that such
changes meet the criteria contained in this paragraph 8.6(d). Unless Tenant
requests Landlord’s determination of whether such Pre-Approved Alterations be
removed upon Tenant’s surrender of the Premises at the time such alterations are
made, and Landlord waives the requirement for their removal at the time such
request is made, such Pre-Approved Alterations shall be removed as part of
Tenant’s surrender obligations.

9. TAXES.

9.1 Real Property Taxes. Landlord shall pay all Real Property Taxes with respect
to the Building and the Project, which shall be included in Operating Expenses.
If the Premises are separately assessed, or included within an assessor’s parcel
that does not encompass the entire Project, Landlord shall adjust Tenant’s Share
of Operating Expenses as it relates to Real Property Taxes, to reflect the
proportion between the area of the Premises and the total area of the assessor’s
parcel encompassing the Premises. Tenant may, upon the receipt of prior written
approval of Landlord, such approval not to be unreasonably withheld, contest any
Real Estate Taxes against the Project and attempt to obtain a reduction in the
assessed valuation of the Project for the purpose of reducing any such tax
assessment. In the event Landlord approves, and upon the request of Tenant, but
without expense or liability to Landlord, Landlord shall cooperate with Tenant
and execute any document which may be reasonably necessary and proper for any
proceeding. If a tax reduction is obtained, there shall be a subsequent
reduction in Tenant’s Real Estate Taxes for such year, and any excess payments
by Tenant shall be refunded by Landlord, without interest, when all refunds to
which Landlord is entitled from the taxing authority with respect to such year
have been received by Landlord. In the event Landlord desires to contest any
Real Estate Taxes, Tenant agrees to cooperate with Landlord and execute any
document which may be reasonably necessary and proper for any proceeding, at no
cost to Tenant. Tenant shall not be liable for increases in Real Estate Taxes
attributable to additional improvements to expand the rentable area of the
Project.

9.2 Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or elsewhere. When
possible, Tenant shall cause said trade fixtures, furnishings, equipment and all
other personal property to be assessed and billed separately from the real
property of Landlord. If any of Tenant’s said personal property shall be
assessed with Landlord’s real property, Tenant shall pay to Landlord the taxes
attributable to Tenant within ten days after a receipt of a written statement
setting forth the taxes applicable to Tenant’s property.

10. UTILITIES. Landlord represents that the Premises is improved with separately
metered connections for the distribution of water, gas and electricity to the
Premises, and such systems and the sanitary sewer systems of the Premises are in
good working order. Tenant shall be solely responsible for, and shall arrange
for, any costs associated with Tenant’s required upgrades to the existing
utilities systems of the Premises and Tenant shall promptly pay all charges for
any utility used upon or furnished to the Premises. In the event any such
utility is not separately metered from Common Area utilities, Tenant shall pay
its share of the cost thereof, as equitably determined by Landlord, as
Additional Rent, as part of Operating Expenses. In this regard, Tenant
acknowledges and agrees that if Tenant’s use of the Premises results in a
disproportionately heavy use of water or other commonly metered utilities, then
Landlord, at Landlord’s discretion, and in a reasonable and equitable manner,
may adjust Tenant’s Share of Operating Expenses to reflect such
disproportionately heavy use. Landlord does not warrant that any services
Landlord supplies will not be interrupted, e.g., because of accidents, repairs,
alterations, improvements or any reason beyond the reasonable control of
Landlord, and no such interruption (unless attributable to Landlord’s sole
active negligence or willful misconduct) shall: (i) be considered an eviction or
disturbance of Tenant’s use and possession of the Premises; (ii) entitle Tenant
to terminate this Lease; (iii) make Landlord liable to Tenant for damages;
(iv) abate Base Rent, Additional Rent or any other sums due hereunder; or
(v) relieve Tenant from performing its obligations hereunder.

 

11



--------------------------------------------------------------------------------

11. INSURANCE.

11.1 Liability Insurance–Tenant. Prior to the earlier of the Commencement Date
or Tenant’s occupancy of the Premises, Tenant, at its own expense, shall obtain
from and shall thereafter keep in force commercial general liability insurance
applying to the use and occupancy of the Premises, or any areas adjacent
thereto, and the business operated by Tenant or any other occupant on the
Premises. Such insurance shall:

(a) be with a good and solvent insurance company authorized to do business in
the State of California, having a minimum rating of A-:X in Best’s Insurance
Guide;

(b) include broad form contractual liability coverage specifically insuring all
of Tenant’s indemnity obligations under this Lease;

(c) have a minimum combined single limit of at least $1,000,000 for any one
occurrence and $2,000,000 aggregate;

(d) be written to apply to all bodily injury, property damage, personal injury
and other covered loss, however occasioned, occurring during the policy term,
and afford coverage for all claims based on acts, omissions, injury and damage,
which claims occurred or arose (or the onset of which occurred or arose) in
whole or in part during the policy period;

(e) provide for severability of interests or a cross-liability provision or
endorsement;

(f) be evidenced by a certificate of insurance naming Landlord as additional
insured and provide that coverage is primary and non-contributing with any
insurance carried by Landlord; and

(g) be endorsed to delete any liquor liability exclusion if Tenant will sell
liquor on the Premises.

(h) include an endorsement stating that the policy limits apply “per location”
if Tenant has more than one location;

(i) be endorsed to provide that it shall not be canceled without thirty
(30) days prior written notice to Landlord.

(j) In addition, Tenant shall maintain automobile liability insurance with
limits of not less than $1,000,000 per occurrence for any owned, non-owned or
hired automobile exposures of the Tenant, if applicable.

Such insurance may be furnished by Tenant under a blanket policy, provided that
such blanket policy references the Premises and guarantees that a minimum limit
equal to the insurance amounts required by this Lease will be available
specifically for the Premises. Deductible amounts under Tenant’s insurance
policies shall be and remain the obligation of the Tenant, and Tenant agrees to
use commercially reasonable efforts to ensure that no policy of insurance under
this Section 11.1 shall provide for a deductible in excess of Ten Thousand
Dollars ($10,000). The policy limits herein specified shall be increased from
time to time upon written demand from Landlord, if circumstances reasonably
justify such increases. Tenant shall furnish Landlord with a certificate of such
insurance prior to the first to occur of the Commencement Date or Tenant’s
Occupancy of the Premises, and, whenever requested, shall satisfy Landlord that
such policy is in full force and effect. In the event Tenant fails to provide or
keep in force any of the insurance required pursuant to this Section 11, then
Landlord, in its discretion and without waiving any of its rights under this
Lease, may provide such insurance, in which event the cost thereof shall be
payable by Tenant to Landlord as Additional Rent on the first day of the
calendar month immediately following demand therefor from Landlord.

11.2 Liability Insurance–Landlord. Landlord shall obtain and keep in force
during the Term commercial general liability insurance, insuring against
liability for injury to or death of persons and loss of or damage to property
occurring in or on the Common Areas. Landlord’s liability insurance shall be in
amount of not less than $2,000,000 combined single limit per occurrence for
bodily and personal injury and property damage.

11.3 Property Insurance–Landlord.

(a) Landlord shall maintain in full force and effect at all times a standard
policy or policies insuring against “all risk” perils (also known as “special
perils”) covering the Building and other improvements owned by Landlord in the
Project in an amount at least sufficient to avoid the effects of coinsurance
provisions of the policy or policies (i.e., not less than ninety percent [90%]
of the actual replacement cost of the Building and other improvements, without
deduction for depreciation and excluding foundations, excavation costs and the
cost of underground flues, pipes and drains, if such costs are properly
excludable under coinsurance requirements). Such insurance shall be subject to
commercially-reasonable deductible amounts, and shall include (i) a standard
form of lender’s loss payable endorsement, issued to the holder or holders of a
mortgage or deed of trust secured in whole or in part by the Building and the
other property on which the insured improvements are located; (ii) at Landlord’s
sole option, coverage for flood or earthquake or both; and (iii) rental income
insurance equal to Base Rent and Operating Expenses for up to one year. In
addition, Landlord shall obtain and keep in force during the Term such other
insurance as Landlord deems advisable.

(b) Tenant shall pay for any increase in the property insurance of the Building
or such other building or buildings if the increase is caused by Tenant’s acts,
omissions, use or occupancy of the Premises. Tenant shall not do or permit to be
done anything which shall invalidate the insurance policies referred to in this
Section 11.3. If Tenant does or permits anyone under Tenant’s control to do
anything in the Premises or about the Project in violation of this Lease, or if
Tenant’s unusual activities or occupancy requirements in the Premises, and any
such activities increase the cost of the insurance policies referred to in this
Section 11.3, then Tenant shall within thirty (30) days after demand therefor by
Landlord reimburse Landlord for any additional premiums attributable to any act
or omission or operation of Tenant causing such increase in the cost of
insurance. Landlord shall deliver to Tenant a written statement setting forth
the amount of any such insurance cost increase and showing in reasonable detail
the manner in which it has been computed.

 

12



--------------------------------------------------------------------------------

11.4 Property Insurance–Tenant. Tenant shall pay for and shall maintain in full
force and effect at all times, a standard policy insuring against “all risk”
perils (also known as “special perils”), covering all exterior glass, whether
plate or otherwise, and all interior glass, stock in trade, merchandise, trade
fixtures, equipment and other personal property located in the Premises and used
by Tenant in connection with its business. Tenant shall furnish Landlord with a
duly executed certificate evidencing such coverage at the commencement of the
Term and not less than thirty (30) days before the expiration of the term of
such coverage.

11.5 Waiver of Subrogation. Each party hereby waives any and all rights of
recovery against the other party hereto and its officers, agents, employees, or
representatives, and Tenant hereby waives any rights it may have against any
trust deed holder, for the loss, damage, or injury to property arising from any
event which is covered by insurance against fire, vandalism, malicious mischief,
and extended coverage, and such other perils as are from time to time included
in the “all risk” insurance policy(ies) carried by Landlord and Tenant pursuant
to this Section 11, provided that such waiver shall apply only to the extent of
any recovery by the injured party under such insurance. In the event the other
party is a self-insurer (as may be permitted herein), such waiver shall be to
the limit of that insurance required to be carried hereunder. Each party hereto,
on behalf of its respective insurance companies hereby waives, to the extent of
any recovery under any such insurance policies, any right of subrogation that
one may have against the other, and Tenant, on behalf of its insurance
companies, hereby waives any right of subrogation which such insurer may have
against any trust deed holder. Each party hereto shall cause its respective
insurance policies to contain endorsements evidencing such waivers of
subrogation. The foregoing releases and waivers of subrogation shall be
operative only so long as same shall neither preclude the obtaining of insurance
nor diminish, reduce or impair the liability of any insurer. In the event that a
waiver of subrogation cannot be obtained, the other party is relieved of the
obligation to obtain a waiver of subrogation rights with respect to the
particular insurance involved.

12. WAIVER AND INDEMNITY.

12.1 Waiver and Exemption of Landlord From Liability. Tenant hereby agrees that
except for damage or injury resulting from Landlord’s sole active negligence or
willful misconduct, Landlord shall not be liable for injury to Tenant’s business
or any loss of income, including damage to the goods, wares, merchandise or
other property of Tenant or of Tenant’s employees, invitees, customers, or any
other person in or about the Premises, or the Common Areas. Landlord shall not
be liable, except when the damage or injury is a result of Landlord’s sole
active negligence or willful misconduct, for injury to the person of Tenant,
Tenant’s employees, agents or contractors, whether such damage or injury is
caused by or results from fire, steam, electricity, gas, water or rain, or from
the breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures or from any other
cause, whether said damage or injury results from conditions arising upon the
Premises, or the Common Areas or from other sources or places and regardless of
whether the cause of such damage or injury or the means of repairing the same is
inaccessible to Tenant. Landlord shall not be liable for any damages arising
from any act or neglect of any other tenant, occupant or use of the Project or
from the failure of Landlord to enforce the provisions of any other lease in the
Project. Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property of Tenant or injury to persons, in, upon
or about the Premises and elsewhere arising from the above or any other causes
(except to the extent arising from Landlord’s sole active negligence or willful
misconduct), and Tenant hereby waives all claims in respect thereof against
Landlord.

12.2 Tenant’s Indemnity. Tenant shall indemnify, protect, defend, and hold
Landlord and Landlord’s officers, directors, employees and agents (collectively,
“representatives”) harmless from and against any and all claims, actions,
demands, proceedings, losses, damages, costs of any kind or character (including
reasonable attorneys’ fees and court costs), expenses, liabilities, judgments,
fines, penalties, or interest (collectively, “Losses”), arising from or out of
Tenant’s use of the Premises, or from the conduct of Tenant’s business or from
any activity, work or things done, permitted or suffered by Tenant in or about
the Premises or elsewhere in the Project. Tenant shall also indemnify, protect,
defend, and hold Landlord and Landlord’s representatives harmless from and
against any and all Losses arising from any breach or default in the performance
of any obligation on Tenant’s part to be performed under the terms of this
Lease, or arising from any act or omission of Tenant, or any of Tenant’s agents,
contractors, or employees, and from and against all costs, attorneys’ fees,
expenses and liabilities reasonably incurred in the defense of any such claim or
any action or proceeding brought thereon; and in case any action or proceeding
be brought against Landlord or any of Landlord’s representatives by reason of
any such claim, Tenant upon notice from Landlord shall defend the same at
Tenant’s expense by counsel reasonably satisfactory to Landlord and Landlord
shall cooperate with Tenant in such defense. Neither termination of this Lease
nor completion of the acts to be performed under this Lease shall release Tenant
from its obligations to defend or indemnify Landlord as required hereunder so
long as the event upon which any such Loss is predicated shall have occurred
prior to the effective date of any such termination or completion.

12.3 Landlord’s Indemnity. Landlord shall defend, indemnify and hold Tenant and
Tenant’s representatives harmless from and against any and all Losses arising in
any way from (i) the sole active negligence or willful misconduct of Landlord;
or (ii) any breach or default in the performance of any obligation on Landlord’s
part to be performed under this Lease. Landlord upon notice from Tenant shall
defend the same at Landlord’s expense by counsel reasonably satisfactory to
Tenant and Tenant shall cooperate with Landlord in such defense. Neither
termination of this Lease nor completion of the acts to be performed under this
Lease shall release Landlord from its obligations to defend or indemnify Tenant
as required hereunder so long as the event upon which any such Loss is
predicated shall have occurred prior to the effective date of any such
termination or completion.

13. DAMAGE AND DESTRUCTION.

13.1 Definitions.

(a) “Partial Damage” shall mean if the Premises are damaged or destroyed to the
extent that the cost of repair is less than fifty percent (50%) of the then
replacement cost of the Premises, and the reasonably-estimated period between
the event of damage or destruction and completion of repairs is less than or
equal to two hundred ten (210) days.

 

13



--------------------------------------------------------------------------------

(b) “Total Destruction” shall mean if the Premises are damaged or destroyed to
the extent that the cost of repair is fifty percent (50%) or more of the then
replacement cost of the Premises, or the reasonably-estimated period between the
event of damage or destruction and completion of repairs is longer than two
hundred ten (210) days.

(c) “Insured Loss” shall mean damage or destruction which was covered by an
event required to be covered by the insurance described in Section 11.3. The
fact that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss.

(d) “Replacement Cost” shall mean the amount of money necessary to be spent in
order to repair or rebuild the damaged area to the condition that existed
immediately prior to the damage occurring, excluding all improvements made by
tenants.

13.2 Partial Damage.

(a) Insured Loss: Subject to the provisions of Sections 13.4 and 13.5, if at any
time during the Term there is damage which is an Insured Loss and which falls
into the classification of Partial Damage, then Landlord shall, at Landlord’s
expense, repair such damage to the Premises, but not Tenant’s fixtures or
equipment, as soon as reasonably possible and this Lease shall continue in full
force and effect. In no event, however, shall Landlord be obligated to spend for
such repairs more than the amount of available insurance proceeds, plus the
amount of any deductible elected by Landlord.

(b) Uninsured Loss: Subject to the provisions of Sections 13.4 and 13.5, if at
any time during the Term there is damage which is not an Insured Loss and which
falls within the classification of Partial Damage, unless caused by a negligent
or willful act of Tenant (in which event Tenant shall make the repairs at
Tenant’s expense), which damage causes substantial interference with the normal
conduct of Tenant’s business, Landlord may at Landlord’s option either
(i) repair such damage as soon as reasonably possible at Landlord’s expense, in
which event this Lease shall continue in full force and effect, or (ii) give
written notice to Tenant within thirty days after the date of the occurrence of
such damage of Landlord’s intention to cancel and terminate this Lease as of the
date of the occurrence of such damage. In the event Landlord elects to give such
notice of Landlord’s intention to cancel and terminate this Lease, Tenant shall
have the right within ten days after the receipt of such notice to give written
notice to Landlord of Tenant’s intention to repair such damage at Tenant’s
expense, without reimbursement from Landlord, in which event this Lease shall
continue in full force and effect, and Tenant shall proceed to make such repairs
as soon as reasonably possible. If Tenant does not give such notice within such
ten-day period this Lease shall be canceled and terminated as of the date of the
occurrence of such damage.

13.3 Total Destruction. Subject to the provisions of Sections 13.4 and 13.5, if
at any time during the Term there is damage, whether or not it is an Insured
Loss, which falls into the classification of Total Destruction, then Landlord
may at Landlord’s option by written notice to Tenant given within thirty
(30) days following the event of Total Destruction either (i) notify Tenant in
writing of the reasonably estimated duration of Landlord’s repairs, and repair
such damage or destruction, but not Tenant’s fixtures, equipment or tenant
improvements (except for tenant improvements owned by Landlord), as soon as
reasonably possible at Landlord’s expense, and this Lease shall continue in full
force and effect, or (ii) notify Tenant of Landlord’s intention to cancel and
terminate this Lease, in which case this Lease shall be canceled and terminated
as of the date of the occurrence of such damage. Notwithstanding clause (i) of
the preceding sentence, if Landlord’s reasonable estimate of the duration of
repairs is that such repairs shall not be completed within two hundred ten
(210) days of the occurrence of the event of Total Destruction, the Tenant may
within thirty days following receipt of Landlord’s notice terminate this Lease
effective as of the date of Total Destruction.

13.4 Damage Near End of Term. Subject to the following sentence, if at any time
during the last year of the Term of this Lease as extended from time to time
there is substantial damage, whether or not an Insured Loss, which falls within
the classification of Partial Damage, either Landlord or Tenant may at its
option cancel and terminate this Lease as of the date of occurrence of such
damage by giving written notice to the other party to this Lease of such
election within thirty days after the date of occurrence of such damage.
Notwithstanding the foregoing, in the event that Tenant has an option to extend
or renew this Lease, and the time within which said option may be exercised has
not yet expired, Tenant may only exercise such option, if it is to be exercised
at all, no later than thirty days after the occurrence of an Insured Loss
falling within the classification of Partial Damage during the last year of the
Term. If Tenant duly exercises such option during the thirty day period,
Landlord shall, at Landlord’s expense, repair such damage, but not Tenant’s
fixtures, equipment or tenant improvements, as soon as reasonably possible and
this Lease shall continue in full force and effect; provided, however, that in
no event shall Landlord be obligated to spend for such repairs more than the
amount of available insurance proceeds, plus the amount of any deductible
elected by Landlord. If Tenant fails to exercise such option during the thirty
day period, then Landlord may at Landlord’s option terminate and cancel this
Lease as of the date of the occurrence of such damage.

13.5 Abatement of Rent. In the event Landlord repairs or restores the Premises
pursuant to the provisions of this Section 13, the rent payable hereunder for
the period during which such damage, repair or restoration continues shall be
abated in proportion to the degree to which Tenant’s normal and customary use of
the Premises is impaired. Except for abatement of rent, if any, Tenant shall
have no claim against Landlord for any damage suffered by reason of any such
damage, destruction, repair or restoration, except to the extent caused by
Landlord’s sole active negligence or willful misconduct.

13.6 Waiver. Landlord and Tenant waive the provisions of any statutes which
relate to termination of leases when leased property is destroyed and agree that
such event shall be governed by the terms of this Lease.

14. CONDEMNATION.

14.1 Total Condemnation of Premises. If the whole of the Premises shall be taken
by any public authority under condemnation, the power of eminent domain, or by a
sale in lieu thereof under threat of condemnation (collectively “taking” or
“taken” as the case

 

14



--------------------------------------------------------------------------------

may be), or if as a result of any taking of a portion of the Premises or the
Common Areas, the Tenant’s use of the Premises (or the balance of the Premises)
for the purposes for which they were leased is substantially impaired, then the
Term shall cease as of the day of possession pursuant to such taking, and the
Rent shall be paid up to that day. Landlord shall refund such rent as may have
been paid in advance for the period subsequent to the date of such possession.

14.2 Partial Condemnation.

(a) If less than the whole but more than twenty percent (20%) of the Premises
shall be taken, Tenant shall have the right to terminate this Lease or, subject
to Landlord’s right of termination as set forth in Section 14.2(b), to continue
in possession of the remainder of the Premises and shall notify Landlord in
writing within ten (10) days after notice of such taking of Tenant’s intention.
If twenty percent (20%) or less of the Premises shall be so taken, the Term
shall cease with respect to the part so taken as of the day possession shall be
taken, and Tenant shall pay rent up to that day for the part so taken.

(b) If more than twenty percent (20%) of the Building or more than twenty
percent (20%) of the Premises shall be taken, Landlord may, by notice to Tenant
delivered on or before the date surrendering possession, terminate this Lease.

(c) In the event this Lease is not so terminated, Tenant shall remain in the
portion of the Premises not so taken, and all of the terms, provisions,
covenants, conditions, and agreements contained herein shall continue in effect
with respect to the portion not so taken, except that Base Rent shall be reduced
in proportion to the amount of the Premises taken, and Landlord shall, to the
extent of severance damages received by Landlord in connection with such
condemnation, repair any damage to the Premises caused by such condemnation
except to the extent that Tenant has been reimbursed therefor by the condemning
authority. Tenant shall pay any amount in excess of such severance damages
required to complete such repair.

14.3 Landlord’s and Tenant’s Damages. Any award for the taking of all or any
part of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of Landlord, whether
such award shall be made as compensation for diminution in value of the
leasehold or for the taking of the fee, or as severance damages; provided,
however, that Tenant shall be entitled to any award for loss of or damage to
Tenant’s trade fixtures, moving costs and removable personal property to the
extent separately awarded. Without limiting the foregoing, provided the same are
the subject of a separate award to Tenant, Tenant shall have the right to any
award which compensates Tenant for (i) any of Tenant’s own personal property,
tenant fixtures or tenant improvements so taken or acquired, (ii) Tenant’s
status as a “displaced person” pursuant to California GOVERNMENT CODE §7262, and
(iii) any loss of goodwill as the owner of a business pursuant to California
CODE OF CIVIL PROCEDURE §1263.510. Tenant shall have the right to negotiate its
award separately with the condemning authority; provided, however, that Tenant’s
right to pursue its claim shall be subordinate to the right of Landlord’s first
lien mortgagee to the extent required to discharge the first lien mortgage after
application of Landlord’s award.

14.4 Waiver. This Article 14 is in lieu of, and Tenant hereby expressly waives
any rights it may have under, any statute governing the condemnation of the
Premises, including §1932 and §1933 of the California CIVIL CODE and §1265.130
of the California CODE OF CIVIL PROCEDURE.

15. ASSIGNMENT AND SUBLETTING.

15.1 Landlord’s Consent Required. With the exception of the Permitted Transfers
described in Section 15.8 below, Tenant shall not voluntarily or by operation of
law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all or
any part of Tenant’s interest in the Lease or in the Premises, without
Landlord’s prior written consent, which shall not be unreasonably withheld. Any
attempted assignment, transfer, mortgage, encumbrance or sublease without such
consent shall be void, and shall constitute a breach of this Lease without the
need for notice to Tenant. The sale or transfer of more than 25% of the
ownership of Tenant (unless Tenant is a publicly traded corporation) shall be
deemed an assignment for purposes of this provision. None of the foregoing shall
be interpreted to preclude Tenant permitting the use or occupancy of the
Premises by representatives or employees of any entity which is then performing
services related to Tenant’s business as long as the use or occupancy of the
Premises by such representatives or employees is not otherwise a subterfuge to
avoid Tenant’s assignment and subletting obligations under this Section 15,
including, but not limited to vendors providing outsourced services, such as
warehouse management services on or at the Premises.

15.2 Procedure. In the event Tenant wishes to sublet or assign the Premises, or
any portion thereof, requiring Landlord’s consent, Tenant shall submit in
writing to Landlord (i) the name of the proposed sublessee or assignee, (ii) a
statement describing the nature of the business to be carried on in the
Premises, (iii) a copy of the proposed sublease or assignment, including all
terms and conditions thereof, (iv) Landlord’s lease application form, completed
by the proposed assignee or sublessee, (v) financial statements for the proposed
assignee or sublessee, which shall include, at a minimum, prior year and year to
date (current to within six months) balance sheets, income and expense
statements and sources and uses of cash statements, and (vi) such other
financial information regarding such sublessee or assignee as Landlord shall
reasonably request. Tenant shall also submit an application fee of five hundred
dollars ($500.00) toward handling administrative costs in reviewing and
processing the requested transfer. Landlord shall consent or object to any
proposed assignment or sublease within fifteen (15) days of receipt of items
(i) through (v) above. Landlord’s failure to respond within such thirty (30) day
period shall be deemed Landlord’s consent hereunder.

15.3 Provisions Applicable to Both Assignment and Subletting.

(a) No sublessee or assignee shall further assign or sublet all or any part of
the Premises without Landlord’s prior written consent.

 

15



--------------------------------------------------------------------------------

(b) The consent by Landlord to any assignment or sublease shall not constitute a
consent to any subsequent assignment or sublease by Tenant or to any assignment
or sublease by the sublessee. However, Landlord may consent to subsequent
subleases and assignments of the sublease or any amendments or modifications
thereto, provided Landlord notifies Tenant or anyone else liable on the Lease or
sublease and Landlord shall obtain their consent thereto.

(c) If Tenant subleases the Premises or any part of it or assigns any of its
rights under this Lease in and to the Premises, fifty percent (50%) of all rents
paid by the sublessee or assignee which are in excess of (i) the amount of Base
Rent and Additional Rent then payable by Tenant under this Lease, and (ii) any
reasonable costs actually incurred by the Tenant to sublease or assign the
Premises shall be the property of and shall be paid to Landlord. Any sublease or
assignment which does not provide for the payment of fifty percent (50%) of such
excess rent (less the costs described above) to Landlord shall be deemed to be
null and void. The parties acknowledge that the provisions of this Section are a
material inducement for Landlord’s execution of this Lease and that Tenant has
represented and warranted that its sole purpose for entering into this Lease is
to obtain possession of the Premises and not to generate revenues from the
leasing or subleasing of any portion of the Premises.

(d) In the event of any default under this Lease, Landlord may proceed directly
against Tenant without first exhausting Landlord’s remedies against any other
person or entity responsible therefor to Landlord, or any security held by
Landlord or Tenant.

15.4 Provisions Applicable to Subletting. Regardless of Landlord’s consent, the
following terms and conditions shall apply to any sublease by Tenant of all or
any part of the Premises and shall be included in subleases.

(a) Tenant hereby assigns and transfers to Landlord all of Tenant’s interest in
all rentals and income arising from any sublease made by Tenant, and Landlord
may collect such rent and income and apply the same toward Tenant’s obligations
under this Lease; provided, however, that until a default shall occur in the
performance of Tenant’s obligations under this Lease, Tenant may receive,
collect and enjoy the rents accruing under such sublease. Landlord shall not, by
reason of any assignment of such sublease to Landlord or by reason of the
collection of the rents from a sublessee, be deemed liable to the sublessee for
any failure of Tenant to perform and comply with any of Tenant’s obligations to
such sublessee under such sublease. Tenant hereby irrevocably authorizes and
directs any such sublessee, upon receipt of a written notice from Landlord
stating that a default exists in the performance of Tenant’s obligations under
this Lease, to pay to Landlord the rents due and to become due under the
sublease. Tenant agrees that such sublessee shall have the right to rely upon
any such statement and request from Landlord, and that such sublessee shall pay
such rents to Landlord without any obligation or right to inquire as to whether
such default exists and notwithstanding any notice from or claim from Tenant to
the contrary. Tenant shall have no right or claim against such sublessee or
Landlord for any such rents so paid by said sublessee to Landlord.

(b) With the exception of the Permitted Transfers, no sublease entered into by
Tenant shall be effective unless and until it has been approved in writing by
Landlord. By entering into a sublease, any sublessee shall be deemed, for the
benefit of Landlord, to have assumed and agreed to comply with all of Tenant’s
obligation hereunder, except to the extent such obligations are contrary to or
inconsistent with provisions contained in a sublease to which Landlord has
expressly consented in writing.

(c) Landlord’s written consent to any sublease of the Premises by Tenant shall
not constitute an acknowledgment that no default then exists under this Lease of
the obligations to be performed by Tenant nor shall such consent be deemed a
waiver of any then existing default, except as may be otherwise stated by
Landlord at the time in writing.

(d) With respect to any sublease to which Landlord has consented, Landlord
agrees to deliver a copy of any notice of default by Tenant to the sublessee.
Such sublessee shall have the right to cure a default of Tenant within ten days
after service of said notice of default upon such sublessee, and the sublessee
shall have a right of reimbursement and offset from and against Tenant for any
such defaults cured by the sublessee.

(e) If Tenant’s obligations under this Lease have been guaranteed by third
parties, then a sublease, and Landlord’s consent thereto, shall not be effective
unless said guarantors give their written consent to such sublease and the terms
thereof.

(f) The consent by Landlord to any sublease shall not release Tenant from its
obligations or alter the primary liability of Tenant to pay the rent and perform
and comply with all of the obligations of Tenant to be performed under this
Lease.

(g) In the event Tenant shall default in the performance of its obligations
under this Lease, Landlord, at its option and without any obligation to do so,
may require any sublessee to attorn to Landlord, in which event Landlord shall
undertake the obligations of Tenant under such sublease from the time of the
exercise of said option to the termination of such sublease; provided, however,
Landlord shall not be liable for any prepaid rents or security deposit paid by
such sublessee to Tenant or for any other prior defaults of Tenant under such
sublease.

(h) Each and every consent required of Tenant under a sublease shall also
require the consent of Landlord.

15.5 Attorneys’ Fees. In the event Tenant shall assign or sublet the Premises or
request the consent of Landlord to any assignment or sublease or if Tenant shall
request the consent of Landlord for any act Tenant proposes to do (for which
Landlord actually incurs attorneys’ fees), then Tenant shall pay Landlord’s
reasonable attorneys’ fees incurred in connection therewith, such attorneys’
fees not to exceed $500.00 for each such request.

15.6 Continuing Liability of Tenant. No transfer permitted by this Section shall
release Tenant or change Tenant’s primary liability to pay the rent and to
perform all other obligations of Tenant under this Lease. Landlord’s acceptance
of rent from any other person is not a waiver of any provision of this Section.
Consent to one transfer is not a consent to any subsequent transfer. If Tenant’s
transferee defaults under this Lease, Landlord may proceed directly against
Tenant without pursuing remedies against the transferee. Landlord may consent to
subsequent assignments or modifications of this Lease by Tenant’s transferee,
without notifying Tenant or obtaining its consent. Such action shall not relieve
Tenant of its liability under this Lease.

 

16



--------------------------------------------------------------------------------

15.7 Effect of Termination. In the event of Tenant’s surrender of this Lease or
the termination of this Lease in any other manner, Landlord may, at its option,
either terminate any or all subtenancies or succeed to the interest of Tenant as
sublessor thereunder. No merger shall result from Tenant’s sublease of the
Premises under this Section, Tenant’s surrender of this Lease or the termination
of this Lease in any other manner.

15.8 Permitted Transfers. Notwithstanding anything to the contrary in this
Section 15, Tenant may assign this Lease or sublet the Premises, or any portion
thereof (each, a “Permitted Transfer”), without Landlord’s consent, to any
corporation which controls, is controlled by or is under common control with
Tenant, or to any corporation resulting from a merger or consolidation with
Tenant, or to any person or entity which acquires all or substantially all of
the assets of Tenant’s business (or all or substantially all of the equity
interests in Tenant) as a going concern (each, a “Permitted Transferee”).
“Control,” as used in this Section 15.8, shall mean the possession of the power
to direct or cause the direction of the management or policies of an entity,
whether through ownership or voting securities, or by contract or otherwise. In
addition to the Permitted Transfers described above, provided that Tenant is not
in Default at the time of entering into any such subleases and upon written
notice to Landlord, but without Landlord’s consent, Tenant may, during the first
two (2) Lease Years, sublet up to twenty-five thousand (25,000) rentable square
feet of the Premises in the aggregate, to no more than two (2) subtenants at any
one time, for a sublease term not to exceed five (5) years (the “Special
Subletting(s)”), provided that any alterations to accommodate such Special
Sublettings shall require Landlord’s approval (which shall not be unreasonably
withheld, conditioned or delayed), and the business operated by such
subtenant(s) is consistent with the quality of the Project as a first class
industrial/office project. In addition, Landlord agrees that such Special
Subletting by Tenant will constitute a “Permitted Transfer” of Tenant’s interest
in the Premises for the purposes of this Section 15.

15.9 Tenant’s Lenders. Tenant shall have the right from time to time to grant
and assign a mortgage or other security interest in all of Tenant’s furnishings,
furniture, equipment, machinery, and other personal property located in or at
the Premises or the Adjacent Premises (as defined below), and Landlord agrees to
promptly execute, at Tenant’s sole cost and expense, waiver forms substantially
in the form attached hereto as Exhibit F, for each of the Premises and the
Adjacent Premises releasing liens in favor of any line of credit lienholder, or
any purchase money seller, lessor or lender who has financed or may finance in
the future such items.

16. DEFAULT BY TENANT; REMEDIES.

16.1 Events of Default. The occurrence of any of the following (each, a
“Default”) shall constitute a material breach or default by Tenant of its
obligations hereunder:

(a) Failure by Tenant to pay rent when due if the failure continues for three
(3) days after notice has been given to Tenant that the rent is delinquent.

(b) Failure by Tenant to perform any provision of this Lease required of it
other than clause (a) above if the failure is not cured within ten (10) business
days after notice has been given to Tenant. If, however, the failure cannot
reasonably be cured within the cure period, Tenant shall not be in default of
this Lease if Tenant commences to cure the failure within the cure period and
diligently and in good faith continues to cure the failure.

(c) To the extent permitted by law, a general assignment by Tenant or any
Guarantor of the Lease for the benefit of creditors, or the filing by or against
Tenant or any Guarantor of any proceeding under any insolvency or bankruptcy
law, unless in the case of a proceeding filed against Tenant or any Guarantor
the same is dismissed within sixty (60) days, or the appointment of a trustee or
receiver to take possession of all or substantially all of the assets of Tenant
or any Guarantor, unless possession is restored to Tenant or such Guarantor
within thirty (30) days, or any execution or other judicially authorized seizure
of all or substantially all of Tenant’s assets located upon the Premises or of
Tenant’s interest in this Lease, unless such seizure is discharged within thirty
days (each, an “Insolvency Event”).

16.2 Default Notices. Notices given under this Section will specify the alleged
failure or breach and the applicable Lease provisions; and shall demand that
Tenant perform the provisions of this Lease or pay the rent that is delinquent,
as the case may be, within the applicable period of time or quit the Premises.
No such notice shall be deemed a forfeiture or a termination of this Lease
unless Landlord so elects in the notice. The purpose of the notice requirements
in this Section is to extend the notice requirements of the unlawful detainer
statutes. Such notice shall, however, be in lieu of and not in addition to any
notice required under the unlawful detainer statutes.

16.3 Landlord’s Remedies. Landlord shall have the below listed remedies if
Tenant commits a default. These remedies are not exclusive; they are cumulative
to any remedies now or later allowed by law.

(a) Landlord may terminate Tenant’s right to possession of the Premises at any
time. No act by Landlord other than giving notice of termination to Tenant shall
terminate this Lease. Acts of maintenance, efforts to relet the Premises or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant’s right
to possession. On termination, Landlord shall have the right to recover from
Tenant:

(i) The worth at the time of the award of the unpaid rent that had been earned
at the time of termination of this Lease;

(ii) The worth at the time of the award of the amount by which the unpaid rent
that would have been earned after the date of termination of this Lease until
the time of award exceeds the amount of the loss of rent that Tenant proves
could have been reasonably avoided;

(iii) The worth at the time of the award of the amount by which unpaid rent for
the balance of the Term after the time of award exceeds the amount of the loss
of rent that Tenant proves could have been reasonably avoided; and (iv) Any
other amount,

 

17



--------------------------------------------------------------------------------

including reasonable attorneys’ fees and court costs, necessary to compensate
Landlord for all detriment proximately caused by Tenant’s default or which in
the ordinary course of things would be likely to result therefrom.

The phrase “worth at the time of the award” as used in clauses (i) and
(ii) above is to be computed by allowing interest at the rate of twelve percent
(12%) per annum, but not to exceed the then legal rate of interest. The same
phrase as used in clause (iii) above is to be computed by discounting the amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
the award, plus one percent (1%).

(b) Landlord may exercise the remedy provided in California CIVIL CODE §1951.4,
that is, Landlord may continue this Lease in full force and effect, and collect
Base Rent and Operating Expenses as they become due, so long as Landlord does
not terminate Tenant’s right to possession pursuant to Section 16.3(a) above.
During the period that Tenant is in default, Landlord may enter the Premises and
relet them or any part of them, to third parties for Tenant’s account, for a
shorter or longer term than the Term of this Lease, and for such rental and on
such other terms as Landlord, in its sole discretion, shall deem advisable and
Tenant shall be immediately liable to Landlord for all costs which Landlord
incurs in reletting the Premises, including, without limitation, broker’s
commissions, advertising expenses, the cost of remodeling the Premises which may
be required for reletting, and all such similar costs. No act by Landlord
pursuant to this Section shall terminate this Lease unless Landlord shall notify
Tenant that it elects to terminate this Lease. After Tenant’s default and for as
long as Landlord does not terminate Tenant’s right to possession of the
Premises, Tenant shall have the right to assign its interest in the Lease upon
the reasonable prior consent of Landlord; provided, however, that Tenant shall
not be released from any liability under this Lease as a result of such
assignment.

(c) Landlord may, after expiration of any applicable cure period, unless there
is an emergency (in which case Landlord need not wait), correct or remedy any
failure of Tenant not timely cured. The reasonable cost paid by Landlord to
correct or remedy any such default will immediately become due and payable to
Landlord as additional rent.

(d) Nothing contained in this Lease shall limit Landlord to the remedies
specifically set forth in this Section 16.3. Upon Tenant’s default or breach,
Landlord shall be entitled to exercise any right or remedy then provided by law,
including without limitation the right to obtain injunctive relief and the right
to recover all damages caused by Tenant’s default or breach in the performance
of any of its obligations under this Lease.

16.4 Interest. Any amount owed to Landlord under the terms and provisions of
this Lease which is not paid when due shall bear interest at the highest rate
allowed by applicable law from the date the same becomes due and payable by the
terms and provisions of this Lease until paid, unless otherwise specifically
provided in this Lease.

16.5 Mitigation. Efforts by Landlord to mitigate damages caused by Tenant’s
breach shall not be construed as a waiver of Landlord’s right to recover
damages.

16.6 Right of Landlord to Re-Enter. In the event of any termination of this
Lease, Landlord shall have the immediate right to enter upon and repossess the
Premises, and any personal property of Tenant may be removed from the Premises
and stored in any public warehouse at the risk and expense of Tenant.

16.7 Recapturable Expenses. Tenant acknowledges that Landlord has undertaken or
may undertake certain expenses in connection with the Lease, which shall consist
of the following: brokerage commissions and abated rent (“Recapturable
Expenses”). Notwithstanding any provision or implication to the contrary in this
Lease, in the event of premature termination of the Term of this Lease pursuant
to Section 16.3(a) following Tenant’s default, there shall be immediately due
and payable from Tenant, as Additional Rent which has been fully earned at the
time of termination, the unamortized portion of the Recapturable Expenses
actually incurred by Landlord. For purposes of this Section, the unamortized
portion of the Recapturable Expenses shall be determined by multiplying the
total Recapturable Expenses actually incurred by Landlord by a fraction, the
numerator of which is the number of months remaining in the Term following
premature termination in which unabated Base Rent would have been payable to
Landlord pursuant to the Lease, and the denominator of which is the total number
of months in the Term, both before and after the premature termination, in which
unabated Base Rent was paid or would have been payable to Landlord had the Lease
not been terminated. Notwithstanding anything to the contrary in this
Section 16.7, the amount of Recapturable expenses shall not exceed $600,000. Any
Recapturable Expenses due to Landlord in accordance with this Section shall be
in addition to any sums otherwise recoverable pursuant to Section 16.3(a) of
this Lease.

17. TENANT’S INSOLVENCY.

17.1 Applicability of Section. In addition to any rights or remedies of Landlord
under the terms of this Lease, the following provisions shall specifically apply
upon the occurrence of an Insolvency Event (as defined in Section 16.1(c)
above).

17.2 Assumption Or Rejection Of Lease.

(a) Notwithstanding anything to the contrary contained herein, Tenant as debtor
in possession and any receiver or trustee in bankruptcy for Tenant
(collectively, “Tenant’s Trustee”) shall either assume or reject this Lease
within sixty (60) days following the entry of an order for relief or within such
earlier time as may be provided by applicable law.

(b) Notwithstanding anything to the contrary contained herein, in the event that
this Lease is attempted to be assumed under the Bankruptcy Code by Tenant’s
Trustee during the existence of any Default by Tenant, no such attempted
assumption shall be effective unless and until Tenant’s Trustee: (i) cures, or
provides adequate assurance that it will promptly cure, such Default; and
(ii) compensates, or provides adequate assurance that it will promptly
compensate, Landlord for any actual pecuniary loss

 

18



--------------------------------------------------------------------------------

to Landlord resulting from such Default; and (iii) provides adequate assurance
of future performance of Tenant’s obligations and covenants under this Lease.
Landlord shall be entitled to reimbursement from the estate of Tenant for all
actual costs incurred by Landlord in considering any proposed assignee of the
Lease pursuant to this Section 17.

(c) Tenant’s Trustee may assign this Lease pursuant to the provisions of the
Bankruptcy Code only if: (A) Tenant’s Trustee assumes the Lease in accordance
with the above provisions of this Section 17.2; and (B) the assignee of Tenant’s
Trustee assumes all of the obligations arising under this Lease and provides
adequate assurance of its future performance of Tenant’s obligations and
covenants under this Lease (whether or not a Default has occurred under the
Lease). Any such assignee shall, upon demand, execute and deliver to Landlord,
an instrument confirming such assumption.

(d) For purposes of Section 17.2(b) and (c), the term “adequate assurance of
future performance” shall include, without limitation, at least the following:

(i) Any proposed assignee must have, as demonstrated to Landlord’s satisfaction,
a net worth (as defined in accordance with generally accepted accounting
principles consistently applied) in an amount sufficient to assure that the
proposed assignee will have the resources to meet the financial responsibilities
under this Lease, including the payment of all rent. The financial condition and
resources of Tenant and any Guarantor(s) are material inducements to Landlord
entering into this Lease.

(ii) In entering into this Lease, Landlord considered extensively Tenant’s
permitted use and determined that such permitted business would add
substantially to the tenant balance in the Project, and were it not for Tenant’s
agreement to operate only Tenant’s permitted business on the Premises, Landlord
would not have entered into this Lease. Landlord’s anticipated benefits from the
lease of the Premises may be materially impaired if a trustee in bankruptcy or
any assignee of this Lease operates any business other than Tenant’s permitted
business.

(iii) Any assumption of this Lease by a proposed assignee shall not adversely
affect Landlord’s relationship with any of the remaining tenants in the
Premises, taking into consideration any and all other “use” clauses and/or
“exclusivity” clauses which may then exist under their leases with Landlord.

(iv) Any proposed assignee must not be engaged in any business or activity which
it will conduct on the Premises and which will subject the Premises to
contamination by any Hazardous Materials.

(v) The percentage rent, if any, due under this Lease shall not decline
substantially.

(vi) Any assumption or assignment of this Lease shall not breach substantially
any

provision in any other lease, financing agreement, or master agreement relating
to the Project;

(vii) Any assumption or assignment of this Lease shall not alter or affect
materially any other obligation or duty of Tenant nor be used to circumvent the
remainder of the provisions of this Lease.

18. DEFAULT BY LANDLORD.

18.1 Landlord’s Default. Landlord shall be in default if Landlord fails to
perform any provision of this Lease required of it and the failure is not cured
within thirty (30) business days after notice has been given to Landlord. If,
however, the failure cannot reasonably be cured within the cure period, Landlord
shall not be in default of this Lease if Landlord commences to cure the failure
within the cure period and diligently and in good faith continues to cure the
failure. Notices given under this Section shall specify the alleged breach and
the applicable Lease provisions. If Landlord shall at any time default beyond
the applicable notice and cure period, Tenant shall have the right to cure such
default on Landlord’s behalf. Any sums expended by Tenant in doing so, and all
reasonably necessary incidental costs and expenses incurred in connection
therewith, shall be payable by Landlord to Tenant within thirty days following
demand therefor by Tenant; provided, however, that Tenant shall not be entitled
to any deduction or setoff against any rent otherwise payable to Landlord under
this Lease.

18.2 Notice to Mortgagee(s). Whenever Tenant serves notice on Landlord of
Landlord’s default, written notice shall also be served at the same time upon
the Mortgagee under any first- or second-priority Mortgage; provided, however,
that Tenant shall have no obligation to provide such notice unless and until
Tenant has received written notice of the Mortgagee’s existence and address.
Such Mortgagee shall have the periods of time within which to cure Landlord’s
defaults as are provided in Section 18.1, which periods shall commence to run
thirty (30) days after the commencement of the periods within which Landlord
must cure its defaults under Section 18.1. In this connection, any
representative of the Mortgagee shall have the right to enter upon the Premises
for the purpose of curing Landlord’s default. Such Mortgagee shall notify
Landlord and Tenant of the address of such Mortgagee to which such notice shall
be sent, and the agreements of Tenant under this Section are subject to prior
receipt of such notice. If the nature of the default is such that the
Mortgagee’s possession is required to cure the default, then Tenant will not
terminate the Lease so long as such Mortgagee commences proceedings to obtain
possession of the Premises within the period of time afforded to the Mortgagee
to cure such default, and once the Mortgagee has obtained possession, diligently
proceeds to cure the default. Nothing contained in this Lease shall be construed
to impose any obligation on any Mortgagee to cure any default by Landlord under
the Lease.

19. SUBORDINATION AND ESTOPPEL.

19.1 Subordination. Subject to the provisions of this Section 19, at the option
and upon written declaration of Landlord, this Lease and the leasehold estate
created hereby shall be subject, subordinate and inferior to the lien and charge
of any Mortgage; provided, however, that this Lease shall not be subordinate to
any Mortgage arising after the date of this Lease, or any renewal, extension or
replacement thereof, unless and until Landlord provides Tenant with an agreement
from the Mortgagee of the type normally provided

 

19



--------------------------------------------------------------------------------

by commercial lenders in southern California (“Non-Disturbance Agreement”),
setting forth that so long as Tenant is not in Default hereunder, Landlord’s and
Tenant’s rights and obligations hereunder shall remain in force and Tenant’s
right to possession shall be upheld. Subject to the foregoing condition,
(i) Landlord hereby expressly reserves the right, at its option and declaration,
to place Mortgages upon and against the Premises and/or any part thereof,
superior in lien and effect to this Lease and the estate created hereby, and
(ii) Landlord shall be entitled to sign, acknowledge and record in the Office of
the County Recorder of the County in which the Premises are situated, a
declaration that this Lease and leasehold estate are subject, subordinate and
inferior to any Mortgage placed or to be placed by Landlord upon or against the
Premises and/or any part thereof (in favor of any Mortgagee, trustee or title
insurance company insuring the interest of any such Mortgagee), recordation of
which shall, of and by itself and without further notice to or act or agreement
of Tenant, make this Lease and the estate created hereby subject, subordinate
and inferior thereto. Notwithstanding the foregoing, Tenant shall, promptly
following a request by Landlord and after receipt of the Non-Disturbance
Agreement, execute and acknowledge any subordination agreement or other
documents required to establish of record the priority of any such Mortgage over
this Lease, so long as such agreement does not otherwise increase Tenant’s
obligations or diminish Tenant’s rights hereunder.

19.2 Attornment. In the event of foreclosure of any Mortgage, whether superior
or subordinate to this Lease, then (a) this Lease shall continue in force;
(b) Tenant’s quiet possession shall not be disturbed if Tenant is not in Default
hereunder; (c) Tenant shall attorn to and recognize the Mortgagee or purchaser
at foreclosure sale (“New Owner”) as Tenant’s landlord for the remaining term of
this Lease; and (d) the New Owner shall not be bound by (i) any payment of rent
for more than one month in advance, (ii) any amendment, modification or ending
of this Lease without the New Owner’s consent after the New Owner’s name is
given to Tenant, unless the amendment, modification or ending is specifically
authorized by the original Lease and does not require Landlord’s prior agreement
or consent, or (iii) any liability for any act or omission of a prior Landlord.
At the request of the New Owner, Tenant shall execute a new lease for the
Premises, setting forth all of the provisions of this Lease except that the term
of the new lease shall be for the balance of the Term; provided that Landlord
shall reimburse the legal fees and costs incurred by Tenant in confirming the
contents of the proposed replacement lease.

19.3 Estoppel Certificate. Tenant shall execute and deliver to Landlord, within
ten days after receipt of Landlord’s request, any estoppel certificate or other
statement to be furnished to any prospective purchaser of or any lender against
the Premises. Such estoppel certificate shall acknowledge and certify each of
the following matters, to the extent each may be true: that the Lease is in
effect and not subject to any rental offsets, claims or defenses to its
enforcement; the commencement and termination dates of the Term; that Tenant is
paying rent on a current basis; that any Landlord’s Work required to be
furnished under the Lease has been completed in all respects; that the Lease
constitutes the entire agreement between Tenant and Landlord relating to the
Premises; that Tenant has accepted the Premises and is in possession thereof;
that the Lease has not been modified, altered or amended except in specified
respects by specified instruments; and that Tenant has no notice of any prior
assignment, hypothecation or pledge of rents or the Lease. Tenant shall also,
upon request of Landlord, certify and agree for the benefit of any Mortgagee
against the Premises or the Building that Tenant will not look to such
Mortgagee: as being liable for any act or omission of Landlord; as being
obligated to cure any defaults of Landlord under the Lease which occurred prior
to the time Mortgagee, its successors or assigns, acquired Landlord’s interest
in the Premises by foreclosure or otherwise; as being bound by any payment of
Base Rent or Additional Rent by Tenant to Landlord for more than one month in
advance; or as being bound by Landlord to any amendment or modification of the
Lease without Mortgagee’s written consent.

19.4 Remedies. Failure of the Tenant to sign any statement or instrument
delivered by Landlord or Mortgagee to effectuate the provisions of this
Section 19 within ten (10) days after request to do so by Landlord shall
constitute a material breach of this Lease.

20. HAZARDOUS MATERIALS.

20.1 Tenant’s Environmental Questionnaire. Tenant warrants and represents, and
acknowledges that this Lease was entered into by Landlord in material reliance
upon, the information set forth in the environmental questionnaire, in the form
attached as Exhibit E, which was previously delivered by Tenant to Landlord.

 

20.2 Tenant’s Obligations.

(a) Tenant shall at all times and in all respects comply with all Hazardous
Materials Laws, and shall, at its own expense, procure, maintain in effect and
comply with all conditions of any and all permits, licenses, and other
governmental and regulatory approvals required for Tenant’s use of the Premises,
including, without limitation, discharge of (appropriately treated) materials or
wastes into or through any sanitary sewer serving the Premises. Except as
discharged into the sanitary sewer in strict accordance and conformity with all
applicable Hazardous Materials Laws, Tenant shall cause any and all Hazardous
Materials removed from the Premises to be removed and transported solely by duly
licensed haulers to duly licensed facilities for final disposal of such
materials and wastes. Tenant shall in all respects handle, treat, deal with and
manage any and all Hazardous Materials in, on, under or about the Premises in
total conformity with all applicable Hazardous Materials Laws and prudent
industry practices regarding management of such Hazardous Materials.

(b) Upon expiration or earlier termination of the Term, Tenant shall cause all
Hazardous Materials to be removed from the Premises and transported for use,
storage or disposal in accordance with and compliance with all applicable
Hazardous Materials Laws.

(c) Except in the event of an emergency, Tenant shall not take any remedial
action in response to the presence of any Hazardous Materials in or about the
Premises, nor enter into any settlement agreement, consent decree or other
compromise in respect to any claims relating to any Hazardous Materials in any
way connected with the Premises, without first notifying Landlord of Tenant’s
intention to do so and affording Landlord ample opportunity to appear, intervene
or otherwise appropriately assert and protect Landlord’s interest with respect
thereto.

 

20



--------------------------------------------------------------------------------

(d) Tenant shall immediately notify Landlord in writing of: (i) any enforcement,
cleanup, removal or other governmental or regulatory action instituted,
completed or threatened pursuant to any Hazardous Materials Laws; (ii) any claim
made or threatened by any person against Tenant or the Premises relating to
damage, contribution, cost recovery compensation, loss or injury resulting from
or claimed to result from any Hazardous Materials; and (iii) any reports made to
any environmental agency arising out of or in connection with any Hazardous
Materials in or removed from the Premises, including any complaints, notices,
warnings or asserted violations in connection therewith. Tenant shall also
supply to Landlord as promptly as possible, and in any event within five
business days after Tenant first receives or sends the same, copies of all
claims, reports, complaints, notices, warnings or asserted violations, relating
in any way to the Premises or Tenant’s use thereof. Tenant shall promptly
deliver to Landlord copies of hazardous waste manifests reflecting the legal and
proper disposal of all Hazardous Materials removed from the Premises.

20.3 Indemnity. With respect to Tenant’s use and occupancy of the Premises and
Common Areas, Tenant shall indemnify, defend (by counsel reasonably acceptable
to Landlord), protect, and hold Landlord and each of Landlord’s officers,
directors, shareholders, employees, agents, attorneys, successors and assigns
(the “Landlord Parties”), free and harmless from and against any and all claims,
liabilities, penalties, forfeitures, losses or expenses (including attorneys’
fees), for death of or injury to any person or damage to any property
whatsoever, arising from or caused in whole or in part, directly or indirectly,
by (a) the presence in, on, under or about the Premises, or discharge in or from
the Premises, of any Hazardous Materials excluding Hazardous Materials used,
released or discharged by Landlord or any of the Landlord Parties or by any
previous tenant of the Premises during Tenant’s occupancy thereof; (b) Tenant’s
use, analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the Premises; or (c) Tenant’s failure to comply with any Hazardous Materials
Law. Tenant’s obligations hereunder shall include, without limitation, and
whether foreseeable or unforeseeable, all costs of any required or necessary
repair, cleanup or detoxification or decontamination of the Premises, or the
preparation and implementation of any closure, remedial action or other required
plans in connection therewith, and shall survive the expiration or earlier
termination of the Term. For purposes of the release and indemnity provisions
hereof, any acts or omissions of Tenant, or by employees, agents, assignees,
subtenants, contractors or subcontractors of Tenant or others acting for or on
behalf of Tenant (whether or not they are negligent, intentional, willful or
unlawful) shall be strictly attributable to Tenant.

21. NOTICE. All notices, demands or requests from one party to the other shall
be in writing. Notices may be personally delivered, sent by Federal Express or
other reputable express delivery service, sent by telecopier with first-class
mail backup, or sent by certified mail, postage prepaid, to the addresses set
forth at Section 1.18 or 1.19, as applicable. Notices shall be deemed received
upon actual delivery to the addressee with respect to personal or express
delivery service or telecopier, and three (3) days after deposit in the mails
with respect to mailing. Each party shall have the right, from time to time, to
designate a different address by notice given in conformity with this Section to
the other party.

22. OTHER TERMS AND CONDITIONS.

22.1 Signage. Tenant shall have the exclusive right to all exterior signage on
the Building, subject to Landlord’s right of prior approval that such exterior
signage is in compliance with the Landlord’s signage plan attached as Exhibit D.
Tenant shall have the right to install (a) Building top signage on the exterior
of the Premises in a location selected by Tenant and subject to reasonable
approval by Landlord, (b) signage on the exterior of the Premises adjacent to
the Tenant Building main entrance, and (C) monument signage in the Common Areas
at the driveway serving the Building, all at Tenant’s sole cost and expense and
in compliance with applicable laws. Tenant shall not otherwise place or permit
to be placed, any sign, advertisement, notice or other similar matter on the
doors, windows, exterior walls, roof or other areas of the Premises which are
open to the view of persons outside the Premises, except in accordance with
Landlord’s signage plan which is attached as Exhibit D.

22.2 Parking. In connection with its use and occupancy of the Premises, Tenant
shall have the right to park in the parking area of the Project, at no
additional charge and on a non-reserved basis and on terms and conditions to be
established by the Landlord from time to time during the Term, no more than the
number of vehicles set forth in Section 1.17. The parking authorized by this
Section shall be for personal transportation to and from the Premises, and not
for long-term storage of automobiles or for short- or long-term storage of
boats, trailers or recreational vehicles; provided, however, that Tenant shall
have the right to park trucks and trailers within the designated shipping areas
and at any loading docks of the Premises. Landlord reserves the right to
designate certain parking areas in the Project as being for the exclusive use of
other tenants of the Project as long as such exclusive spaces do not result in
any reduction of Tenant’s parking rights under this Lease.

22.3 Site Plan. The site plan attached hereto as Exhibit A shows the approximate
location of the Premises within the Project.

22.4 Easements. Landlord reserves to itself the right, from time to time, to
grant such easements, rights and dedications as Landlord deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps and restrictions do not
(a) unreasonably interfere with Tenant’s normal conduct of its business on the
Premises, (b) materially increase the costs associated with Tenant’s occupancy
of the Premises, or (c) materially alter any rights of Tenant set forth
elsewhere in this Lease. Tenant shall sign any of the aforementioned documents
upon request of Landlord and failure to do so shall constitute a material
default of this Lease by Tenant without the need for further notice to Tenant.

22.5 No Light, Air or View Easements. No diminution or shutting off of light,
air or view by any structure which may be erected on lands adjacent to the
Building shall in any way affect this Lease or impose any liability on Landlord.

22.6 Security Measures. Tenant acknowledges that Landlord does not intend to
provide guard service or other security measures for the benefit of the
Premises. Tenant assumes all responsibility for the protection of Tenant, its
agents, and invitees and the property of Tenant and of Tenant’s agents and
invitees from acts of third parties, and assumes all risk in connection with any
failure to provide or lack of such security measures. Tenant hereby waives any
and all claims for damages to persons or property sustained by Tenant,

 

21



--------------------------------------------------------------------------------

or by any other person or entity, arising from, out of or in connection with, or
alleged to arise from, out of or in connection with, Landlord’s not providing
any security measure for the Premises or Project. Nothing herein contained shall
prevent Landlord, at Landlord’s sole option, from providing security protection
for the Project, in which event the costs thereof shall be included within
Operating Expenses.

22.7 Holding Over By Tenant. Tenant agrees upon the expiration or termination of
this Lease, immediately and peaceably to yield up and surrender the Premises;
notice to quit or vacate is hereby expressly waived. Tenant shall be liable to
Landlord for any and all damages incurred by Landlord as the result of any
failure by Tenant to timely surrender possession of the Premises as required
herein. If Tenant shall hold over after the expiration of this Lease for any
cause, such holding over shall be deemed a tenancy at sufferance or, at the sole
discretion of Landlord, a tenancy from month-to-month, in which event such
month-to-month tenancy shall be upon the same terms, conditions and provisions
set forth in this Lease, except that the monthly Base Rent shall be increased to
an amount equal to one hundred twenty-five percent (125%) of the monthly Base
Rent payable during the last full month immediately preceding such holding over
for the first three (3) months, and thereafter one hundred fifty percent
(150%) of the monthly Base Rent payable during the last full month preceding the
holdover occupancy.

22.8 Landlord’s Right of Entry. Subject to Tenant’s reasonable security and
safety requirements, Landlord and Landlord’s agents may enter upon the Premises
at any reasonable time and upon at least 24 hours’ advance telephonic notice
(except no notice shall be required in an emergency) to make such repairs,
additions or improvements as Landlord shall deem necessary; to post such notices
as Landlord may deem necessary to exempt Landlord and Landlord’s interest in the
Building and Premises from responsibility on account of any work or repairs done
by Tenant upon or in connection with the Premises; to inspect and examine the
Premises and see that the covenants hereof are being kept and performed; or to
exhibit the Premises to prospective purchasers, or within the last eighteen
(18) months of the Term, prospective tenants.

 

22.9 Intentionally Omitted.

22.10 Furnishing of Financial Statements. Tenant acknowledges that Landlord
entered into this Lease in reliance upon receiving current and periodic
financial reports documenting the progress of Tenant’s business operations.
Accordingly, if requested by Landlord or Landlord’s Mortgagee or prospective
Mortgagees for purposes of financing the Project, Tenant shall deliver to
Landlord, within ten (10) days after request therefor, financial statements
reflecting Tenant’s current financial condition and financial statements for
each of the two (2) years prior to the then-current fiscal year statement. Such
statements shall be prepared in accordance with generally accepted accounting
principles and certified by an officer or owner of Tenant, or, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant; provided that as long as Tenant is publicly-traded, and Tenant’s
quarterly financial statements are available to the public at Tenant’s web-site,
or at the SEC’s Edgar website, the availability of such public reports via
internet shall satisfy the foregoing delivery requirements. Landlord shall keep
all such financial statements and the information contained therein
confidential.

22.11 Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises, without first
having obtained Landlord’s prior written consent. Notwithstanding anything to
the contrary in this Lease, Landlord shall not be obligated to exercise any
standard of reasonableness in determining whether to grant such consent.

22.12 Keys. Landlord shall be supplied with keys to each lock of the Premises.
Tenant agrees, at the termination of the tenancy, to return all keys to all
doors of the Premises.

22.13 Other Tenancies. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord, in the exercise of its sole business
judgment, shall determine to promote the best interest thereof. Tenant does not
rely on the fact, nor does Landlord represent, that any specific tenants shall,
during the Term of this Lease, occupy any space in the Project.

22.14 Brokers’ Fees. Landlord has agreed to pay a fee for brokerage services
rendered in this transaction to the broker(s) identified in Section 1.16. Such
brokerage commission shall be payable in accordance with the separate written
agreement between Landlord and such broker(s), which alone shall govern such
brokers’ entitlement to any commission. Landlord and Tenant each represent and
warrant to the other that no broker, agent or finder, licensed or otherwise, has
been engaged by it, respectively, in connection with the transaction
contemplated by this Agreement, other than the broker(s) named above. In the
event of any other claim for broker’s, agent’s or finder’s fee or commission in
connection with this transaction, the party upon whose alleged statement,
representation or agreement such claim or liability arises shall indemnify,
save, hold harmless and defend the other party from and against such claim and
liability.

23. GENERAL PROVISIONS.

23.1 Exculpation. The obligations of Landlord under this Lease do not constitute
personal obligations of Landlord’s directors, officers, shareholders or
employees, and Tenant shall look solely to the Landlord for satisfaction of any
liability with respect to this Lease, and agrees not to seek recourse against
the directors, officers, shareholders or employees of Landlord, nor against any
of their personal assets, for such satisfaction.

23.2 Conveyance By Landlord. Landlord shall be free at all times, without need
of consent or approval by Tenant, to assign its interest in this Lease and/or to
convey fee title to the Premises. Each conveyance by Landlord of Landlord’s
interest in the Lease or the Premises prior to expiration or termination hereof
shall be subject to this Lease and shall relieve the grantor of any further
obligations or liability as Landlord, and Tenant shall look solely to Landlord’s
successor in interest for all future obligations of Landlord. Tenant hereby
agrees to attorn to Landlord’s successors in interest, whether such interest is
acquired by sale, transfer, foreclosure, deed in lieu of foreclosure or
otherwise. The term “Landlord” as used in this Lease, so far as covenants and
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner at the time in question of the fee title of the Premises.
Without further agreement, the transferee of such title shall be deemed to have
assumed and agreed to observe and perform any and all obligations of Landlord
hereunder during its ownership of the Premises.

 

22



--------------------------------------------------------------------------------

23.3 Quiet Enjoyment. Landlord agrees that so long as Tenant is not in Default
hereunder Tenant shall have the quiet enjoyment of the Premises without
hindrance on the part of Landlord. Landlord further agrees that Landlord will
warrant and defend Tenant in the peaceful and quiet enjoyment of the Premises
against the lawful claims of all persons claiming by, through or under Landlord.

23.4 No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of
a lesser amount than the rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord shall accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided.

23.5 Waiver. No delay or omission in the exercise of any right or remedy of
Landlord for any Default by Tenant hereunder shall impair such right or remedy
or be construed as a waiver thereof. One or more waivers of any covenant or
condition by Landlord shall not be construed as a waiver of a subsequent breach
of the same covenant or condition, and the consent or approval by Landlord to or
of any act by Tenant requiring Landlord’s consent or approval shall not be
deemed to render unnecessary Landlord’s consent or approval to or of any
subsequent similar act by Tenant. No breach of a covenant or condition of this
Lease shall be deemed to have been waived by Landlord unless such waiver is in
writing signed by Landlord. The acceptance of any rent or other charges
hereunder shall not be deemed a waiver of any breach or Default hereunder other
than the payment of the amount accepted by Landlord.

23.6 Cumulative Rights. The various rights, options, elections, powers and
remedies contained in this Lease shall be construed as cumulative and no one of
them shall be exclusive of any of the others, or of any other legal or equitable
remedy which either party might otherwise have in the event of breach or default
in the terms hereof, and the exercise of one right or remedy by such party shall
not impair its right to any other right or remedy until all obligations imposed
upon the other party have been fully performed.

23.7 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent,
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the rent or other amounts owing
hereunder against Landlord; provided, however, the foregoing shall in no way
impair the right of Tenant to commence a separate action against Landlord for
any violation by Landlord of the provisions hereof so long as notice is first
given to Landlord and any Mortgagee (of whose address Tenant has theretofore
been notified) and an opportunity is granted to Landlord and such holder to
correct such violation as provided above.

23.8 Relationship of the Parties. Nothing contained herein shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of rent, nor any other provision contained herein, nor any
acts of the parties hereto, shall be deemed to create any relationship between
the parties hereto other than the relationship of landlord and tenant.

23.9 Force Majeure. If either party is delayed in the performance of any
covenant of this Lease because of any of the following causes, then such
performance shall be excused for the period of the delay and the period for such
performance shall be extended for a period equivalent to the period of such
delay: acts of the other party; action of the elements; war, riot or civil
insurrection; building moratoria, trip generation restrictions or other similar
action by the City of Carlsbad or other governmental agency or entity; labor
disputes; inability to procure or a general shortage of labor or materials in
the normal channels of trade; delay in transportation; delay in inspections; or
any other cause beyond the reasonable control of the party so obligated, whether
similar or dissimilar to the foregoing, financial inability excepted; provided,
however, that except as specifically set forth elsewhere in this Lease, no such
events shall affect Tenant’s obligation to pay Base Rent, Additional Rent or any
other amount payable under this Lease, nor shall such events affect the length
of the Term (except to the extent expressly provided herein).

23.10 Consents. With respect to any provision of this Lease which either
provides or is held to provide that Landlord shall not unreasonably withhold or
unreasonably delay any consent or approval, Tenant shall not be entitled to make
any claim for, and Tenant hereby expressly waives, any claim for damages, it
being understood and agreed that Tenant’s sole remedy therefor shall be an
action for specific performance.

23.11 Counterparts. This Lease may be executed in two or more counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.

23.12 Authority. Landlord and Tenant each represent and warrant to one another
that the individuals executing this Lease on their behalf are duly authorized to
execute and deliver this Lease on behalf of the Landlord and Tenant,
respectively. Upon the request of the other party, any such party shall, at the
time of the execution of this Lease, deliver to the other party evidence of such
authority satisfactory to the other party.

23.13 Recording. Tenant shall not record this Lease or any short form or
memorandum version hereof without the prior written consent of Landlord, which
may be withheld at Landlord’s sole discretion.

23.14 Interpretation and Use of Pronouns. Wherever herein the singular number is
used, the same shall include the plural, and the masculine gender shall include
the feminine and the neuter genders. All conditions contained herein shall be
deemed covenants. The words “breach” or “default” are used interchangeably
herein and each shall be deemed to include the other.

23.15 Captions and Interpretations. Section titles or captions contained in this
Lease are inserted as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Lease or any provision
hereof. No provision in this Lease is to be interpreted for or against either
party because that party or its legal representative drafted such provision.

 

23



--------------------------------------------------------------------------------

23.16 Severability. If any term, covenant, condition or provision of this Lease
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

23.17 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of California, notwithstanding the fact
that Landlord or Tenant may be located in another State or that this Lease may
be executed in another State. If any provision of this Lease or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. Any action brought to enforce or nullify this Lease or
the provisions hereof shall be brought in San Diego County, California, and in
no other forum.

23.18 Waiver of Right of Redemption. Tenant hereby waives for Tenant and for all
those claiming under Tenant all right now or hereafter existing to redeem, by
statute or by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.
Tenant hereby waives its rights under California CODE OF CIVIL PROCEDURE §1179.

23.19 Attorneys’ Fees. In case suit shall be brought for any unlawful detainer
of the Premises, for the recovery of any rent due under the provisions of this
Lease, or because of the breach or alleged breach of any other covenant herein
contained, the prevailing party shall recover from the non-prevailing party, all
costs and expenses incurred therein, including reasonable attorneys’ fees and
expenses incurred in enforcing any judgment. If Landlord, through no fault of
its own, is made a party to any litigation relating to the subject matter
covered by this Lease instituted by or against Tenant, then Tenant shall defend,
indemnify and hold Landlord harmless from and against all costs and expenses,
including reasonable attorneys’ fees, incurred by Landlord in connection
therewith. In addition thereto, Tenant agrees to pay Landlord’s costs, expenses
and reasonable attorneys’ fees with respect to: (i) each request to Landlord for
permission or consent to assign or sublet the Premises, as provided in
Section 15.5 above; (ii) each request made by Tenant to modify, amend or
supplement this Lease; and (iii) any request by Tenant which causes Landlord to
actually incur attorney fees; provided that prior to such fees being incurred,
the Landlord shall notify the Tenant of the need to reimburse such fees.
Landlord shall notify Tenant of the amount of such attorneys’ fees, and Tenant
shall pay the same (as Additional Rent) within fifteen (15) days after such
notice.

23.20 Joint and Several Obligations. If there shall be more than one Tenant,
they shall all be bound jointly and severally by the terms, provisions,
covenants, conditions, and agreements herein. No rights, however, shall inure to
the benefit of any assignee of Tenant unless the assignment to such assignee has
been approved by Landlord in writing as required hereunder.

23.21 Successors and Assigns. The covenants and conditions herein contained
shall, subject to the provisions as to assignments, apply to and bind the heirs,
successors, executors, administrators and assigns of the respective parties
hereof. If this Lease is signed by more than one person as Tenant, their
obligation shall be joint and several.

23.22 Time of the Essence. Time is expressly declared to be of the essence of
this Lease, and of all covenants and conditions herein contained.

23.23 No Third-Party Beneficiaries. The provisions of this Lease are solely for
the benefit of the parties hereto, and no broker or other third party shall be
entitled to any benefits hereof or hereunder.

23.24 Entire Agreement. This Lease and the exhibits, and the Addendum, if any,
attached hereto and forming a part hereof, set forth all the terms, provisions,
covenants, conditions, promises, agreements and understandings between Landlord
and Tenant concerning the Premises. There are no warranties, representations,
covenants, promises, agreements, conditions or understandings, either oral or
written, between them other than set forth herein. No alteration, amendment,
change or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by each party.

23.25 No Option By Landlord. Preparation of this Lease by Landlord or Landlord’s
agent and submission of same to Tenant shall not be deemed an option or offer to
lease the Premises on the terms and conditions contained herein or a reservation
of the Premises in favor of Tenant. This Lease shall become binding upon
Landlord only upon Landlord’s execution and delivery of this Lease to Tenant.
The receipt (which shall include the cashing, deposit or other negotiation of
checks, money orders and the like) of any moneys by Landlord which are tendered
by Tenant along with a Tenant-executed copy of this Lease, or at any time prior
to Landlord’s delivery of a fully executed copy of this Lease to Tenant, shall
not constitute an acceptance of Tenant’s offer to lease as contained herein.
Tenant acknowledges that Landlord will not deliver a fully executed copy of this
Lease until Landlord has received both any Guaranties required hereunder, and
such corporate resolutions or other information as reasonably satisfies Landlord
as to the incumbency and authority to sign of each individual signing this Lease
or any Guaranty. Tenant also acknowledges that the fully executed Lease will not
be delivered by Landlord to Tenant unless and until approved by Landlord’s
lender, and that in determining whether to approve, Landlord’s lender will
consider Tenant’s lease application, credit information, biographical data on
Tenant’s key officers or principals, and financial statements relating to
Tenant’s business. Notwithstanding the foregoing, delivery of this Lease by
Tenant to Landlord after signature by Tenant shall constitute an option which
can be accepted by Landlord at any time until two (2) weeks after delivery of
the signed Lease by Tenant.

 

24



--------------------------------------------------------------------------------

23.26 Exhibits. All exhibits described herein, if any, are part of this Lease
and by this reference are expressly incorporated herein. This Lease contains the
following Exhibits:

Exhibit A        Project Site Plan

Exhibit B        Premises and Improvements to Premises

Exhibit C        Rules and Regulations

Exhibit D        Signage Criteria

Exhibit E        Environmental Questionnaire

Exhibit F        Guaranty Agreement (INTENTIONALLY OMITTED)

23.27 Addendum. The attached Addendum, if any, is specified in Section 1.20
above, is part of this Lease and by this reference is expressly incorporated
herein.

IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date(s)
set forth by their respective signatures.

 

Landlord:             Date: March 4, 2008      
H. G. FENTON PROPERTY COMPANY, a California corporation       By:   H. G. FENTON
COMPANY         Authorized Agent           By  

/s/ Kevin D. Hill

            Kevin D. Hill, Vice President, Leasing           By  

/s/ Michael P. Neal

            Michael P. Neal, President/CEO Tenant:             Date: March 4,
2008         ALPHATEC HOLDINGS, INC., a Delaware corporation           By  

/s/ Dirk Kuyper

            Dirk Kuyper, President and CEO           By  

/s/ Ebun Garner

            Ebun Garner, General Counsel and Vice President          
[TWO (2) AUTHORIZED SIGNATURES REQUIRED]

 

25



--------------------------------------------------------------------------------

ADDENDUM TO LEASE

The following additional provisions are a part of, and incorporated in, the
Lease to which this Addendum is attached. In the event of any conflict between
the provisions of this Addendum and the body of the Lease, this Addendum shall
control.

24. TERMINATION OF EXISTING LEASE WITH K2, INC. and PLANET EARTH, INC. Landlord
[formerly known as H.G. FENTON COMPANY, a California corporation] entered into
that certain lease dated August 20, 2003 with K2, INC., a Delaware corporation
and PLANET EARTH, INC., a Delaware corporation jointly and severally (the
“Existing Tenant”) in which Landlord leased to Existing Tenant the Premises
commonly known as 5830 El Camino Real, Carlsbad, California 92008 (the “Existing
Lease”). The Existing Lease is scheduled to expire on April 30, 2009. The
parties acknowledge that in addition to the provisions expressly set forth in
Section 23.25, this Lease shall be contingent upon Landlord executing an
agreement with the Existing Tenant (the “Termination Agreement”) on or before
March 15, 2008, which allows for the vacation of the Premises on or before the
Commencement Date of this Lease.

25. CONDITIONAL ABATEMENT OF MONTHLY BASE RENT. As long as Tenant shall not be
in Default of any material provision of this Lease during the period of
abatement, the obligation of Tenant to pay monthly Base Rent pursuant to
Section 2.2 of the Lease shall be conditionally abated for the Second
(2nd) through the Eighth (8th) full calendar months in the amount of $38,480.00
each month. The conditional abatement of Base Rent shall not include abatement
of any Additional Rent, as such term is defined in Section 2.1 of the Lease.

26. OPTION TO EXTEND. Subject to satisfaction of the conditions precedent set
forth below, Tenant shall have two options to extend the Term (each, an
“Extension Option”) for sixty (60) full calendar months (“Extension Term”) each
time, on the following terms and conditions:

26.1 Tenant’s Extension Option shall be subject to satisfaction of each of the
following conditions precedent, which are solely for the benefit of, and may be
waived unilaterally by, Landlord:

(a) The Extension Option shall be exercised by written notice delivered by
Tenant to Landlord not later than eight (8) months prior to the end of the Term
or the prior Extension Term, as applicable; and

(b) The Lease shall be in effect and Tenant shall not be in Default of any
material provision thereof both on the day such written notice is delivered to
Landlord and on the last day of the Term.

26.2 In the event the Term shall be extended following exercise by Tenant of the
Extension Option, then all of the terms, covenants and conditions of this Lease
shall remain in full force and effect during the Extension Term, except that the
initial monthly Base Rent (including subsequent annual increases in Base Rent)
during the Extension Term shall be adjusted to the then effective market rate
for new leases to tenants having a credit history and net worth similar to that
of Tenant at the time of exercising such option for comparable space in the
Carlsbad market, taking into account all relevant factors for such comparable
space (“Fair Market Rental Value”), provided, however, that in no event shall
the Base Rent payable for any Lease Year be less than the Base Rent payable for
the immediately preceding Lease Year.

26.3 Landlord shall notify Tenant in writing regarding the determination made
pursuant to Section 26.2 within ten (10) Business Days after Landlord’s receipt
of Tenant’s election to exercise the Extension Option. In the event Tenant
rejects Landlord’s determination, Tenant shall give Landlord written notice of
such rejection (“Rejection Notice”) within ten (10) Business Days after receipt
of the determination. Tenant’s failure to timely deliver the Rejection Notice
shall be deemed Tenant’s approval of the Landlord-determined Fair Market Rental
Value. The Rejection Notice shall state whether Tenant shall rescind its
exercise of the Extension Option or if Tenant seeks to have a third-party
evaluation of the Fair Market Value. If Tenant timely delivers the Rejection
Notice, and such Rejection Notice states that the Tenant is rescinding the
Extension Option, the Extension Option shall become null and void. If Tenant
timely delivers the Rejection Notice, and such Rejection Notice states that
Tenant seeks to have a third-party evaluation of the Fair Market Value, then the
following terms and conditions shall apply:

(a) Within fifteen (15) days after Tenant’s delivery of the Rejection Notice,
each party, at its own cost and by giving written notice to the other party,
shall appoint a MAI real estate appraiser, with at least ten (10) years’
full-time commercial appraisal experience in the area where the Premises are
located, to appraise and determine the Fair Market Rental Value. If, in the time
provided, only one (1) party shall give written notice of appointment of an
appraiser, then the single appraiser appointed shall determine the Fair Market
Rental Value. If two (2) appraisers are appointed by the parties, then the two
(2) appraisers shall each independently, and without consultation, prepare an
appraisal of the Fair Market Rental Value within thirty (30) days after their
appointment. Each appraiser shall seal its respective appraisal after
completion. After both appraisals are completed, the resulting appraisals of the
Fair Market Rental Value shall be opened and compared. If the values of the
appraisals differ by no more than ten percent (10%) of the value of the higher
appraisal, then the Fair Market Rental Value shall be the average of the two
(2) appraisals.

(b) If the values of the appraisals differ by more than ten percent (10%) of the
value of the higher appraisal, then within ten (10) days after the date the
appraisals are compared, the two (2) appraisers selected by the parties shall
appoint a third similarly qualified appraiser. If the two (2) appraisers fail to
so select a third appraiser, then a third similarly qualified appraiser shall be
appointed at the request of either Landlord or Tenant by the then Presiding
Judge of the Superior Court of the State of California for the County of San
Diego. The two (2) appraisers shall each then submit his or her independent
appraisal in simple letter form to the third appraiser stating his or her
determination of the Fair Market Rental Value (which determination may not be
changed from that which was set forth in such appraiser’s sealed appraisal). The
sole responsibility of the third appraiser shall be to determine which of the
determinations made by the first two (2) appraisers is most accurate. The third
appraiser shall have no right to propose a

 

26



--------------------------------------------------------------------------------

middle ground or any modification of either of the determinations made by the
first two (2) appraisers. The third appraiser’s choice shall be submitted to
Landlord and Tenant within fifteen (15) days after the third appraiser has
received the written determination from each of the first two (2) appraisers.
The Fair Market Rental Value shall be determined by the selection made by the
third appraiser from the determinations submitted by the first two
(2) appraisers.

(c) Each party shall pay the fees and expenses of its own appraiser, and fifty
percent (50%) of the fees and expenses of, and the cost of appointing, the third
appraiser.

(d) The appraisers shall use their best efforts to fairly and reasonably
appraise and determine the Fair Market Rental Value in accordance with the terms
of this Lease, and shall not act as advocates for either Landlord or Tenant.

(e) The appraisers shall have no power to modify the provisions of this Lease,
and their sole function shall be to determine the Fair Market Rental Value in
accordance with the definition thereof set forth in Section 26.2 and the
provisions of this Section 26.3.

If (a) Landlord or an affiliate of Landlord is the owner of those premises
subleased by Tenant from Existing Tenant and located at 5818 El Camino Real,
Carlsbad, California (the “Adjacent Premises,” which are currently owned by
Landlord and leased to Existing Tenant pursuant to that certain lease dated
August 9, 2004, which is herein referred to as the “Existing Adjacent Lease”),
and (b) Tenant occupies all or substantially all of the Adjacent Premises on
that date of the exercise of the Adjacent Building Extension Option (as defined
below), and (c) Tenant is not in Default under this Lease on that date of the
exercise of the Adjacent Building Extension Option, and (d) the Existing
Adjacent Lease has not been terminated by Landlord prior to the date of the
exercise of the Adjacent Building Extension Option, then Tenant shall be
entitled to extend its occupancy of the Adjacent Premises in accordance with
Section 5 of Exhibit E of the Existing Adjacent Lease (the “Adjacent Building
Extension Option”).

27. OTHER MATTERS OF AGREEMENT REGARDING SECURITY DEPOSIT AND LETTER OF CREDIT.
Without limiting anything contained in Sections 1.11 and 6 of the Lease, Tenant
at Tenant’s discretion, may in lieu of all or a portion of the cash Security
Deposit or in substitution of all or a portion of the Security Deposit provided
concurrently with Tenant’s executed copy of this Lease (such amount the “L/C
Portion of the Security Deposit”), with one or more irrevocable, clean sight
draft standby letters of credit for the benefit of Landlord in the amount of
$293,920.00, up to $440,880.00 (to the extent that the Tenants elects to utilize
the Reimbursable Tenant Improvement Allowance), in form and substance and issued
by a United States financial institution reasonably acceptable to Landlord
(individually and collectively, a “Letter of Credit”). If the Letter of Credit
is provided in substitution of any portion of the cash Security Deposit
previously delivered to Landlord, then within ten (10) days following Landlord’s
receipt of such substitution, Landlord shall return the L/C Portion of the
Security Deposit to Tenant. The Letter of Credit shall constitute additional
security for the faithful performance by Tenant of all of the terms, covenants
and conditions of the Lease to be kept and performed by Tenant. If Tenant
defaults with respect to any provision of the Lease, including, but not limited
to the provisions relating to the payment of rent, Landlord may (but shall not
be required to) draw on the Letter of Credit and use, apply or retain all or
part of the proceeds thereof for the payment of any rent or any other sum in
default, or for the payment of any other amount which Landlord may spend or
become obligated to spend by reason of Tenant’s default or to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s default. If Landlord draws on all or any portion of the Letter of
Credit, Tenant shall, within two (2) Business Days after Landlord’s demand
therefore, cause a replacement Letter of Credit, in the amount of the L/C
Portion of the Security Deposit to be issued for the benefit of and delivered to
Landlord, and Tenant’s failure to do so shall be a material breach of the Lease;
provided, however, that upon receipt of such replacement Letter of Credit any
amount of the Letter of Credit that was drawn on by Landlord but not so applied
shall be immediately reimbursed to Tenant. Provided that Tenant is not then in
Default under the Lease, Landlord agrees that, as requested by Tenant in
writing, Landlord shall either i) return the sum of one month’s then current
Base Rent from the cash Security Deposit to Tenant, or, ii) if the Letter of
Credit shall then be in place, to release the Letter of Credit in the same
amounts, in either case, within ten (10) days following Landlord’s receipt of
such written request accompanied by proof (as evidenced by Tenant’s quarterly
public filings or by financial statements certified by Tenant’s accountant) from
Tenant that Tenant has achieved positive EBITDA for any period of two
(2) consecutive quarters [or positive “Adjusted EBITDA” for a period of four
(4) consecutive quarters] (the date of each such reduction, a “Release Date”);
provided that the Security Deposit shall not be reduced below the last month’s
Base Rent at any timed during the Term. By way of example only, the Security
Deposit shall be reduced to an amount equal to two (2) months’ Base Rent after
four (4) consecutive quarter of positive EBITDA, and shall be further reduced to
one (1) month’s Base Rent after eight (8) consecutive quarters of positive
EBITDA. Subject to the foregoing, Tenant shall cause the Letter of Credit to be
renewed during the Term through the Release Date, and, if applicable, shall
deliver written notice (and shall cause the issuing financial institution to
deliver written notice) to Landlord of each such renewal at least thirty
(30) days prior to the initial and any successive expiration date. If the Letter
of Credit must be renewed, the failure of the issuing financial institution to
renew the Letter of Credit at least thirty (30) days prior to the initial or any
successive expiration date of such Letter of Credit shall constitute a default
by Tenant hereunder. In addition, if Tenant is obligated, but fails, to renew
the Letter of Credit within such thirty day (30) period, Landlord may, without
prejudice to any other remedy it has, draw on all of the Letter of Credit. If
Landlord transfers its interest in the Premises, Landlord shall transfer or
assign the Letter of Credit to Landlord’s transferee at Landlord’s sole cost and
expense and thereupon be relieved of further responsibility with respect to the
Letter of Credit. Tenant shall not assign, mortgage or encumber the Letter of
Credit, and any attempt to do so shall be void and shall not be binding on
Landlord. Tenant shall pay all expenses and fees associated with obtaining,
maintaining, renewing and replacing the Letter of Credit, excluding the costs of
transferring the Letter of Credit upon a transfer of Landlord’s interest in the
Premises. The rights of Landlord with respect to the Letter of Credit are in
addition to the rights of Landlord under the Lease with respect to the Security
Deposit. Landlord’s receipt of the Landlord approved Letter of Credit shall
constitute a condition precedent to the effectiveness of the Lease. For purposes
of this Section 27, “Adjusted EBIDTA” shall have the same meaning as such term
used for the purpose of reporting Tenant’s quarterly economic results, as
disclosed by the Tenant in its quarterly results calls

 

27



--------------------------------------------------------------------------------

28. ARBITRATION.

28.1 In the event of a dispute with respect to the issues set forth in
Section 28.2 below or in any other case where this Lease expressly provides for
submission of a dispute or matter (other than the determination of fair market
rent for any Extension Term which shall be governed by Section 26 hereof) to
arbitration (but not otherwise), the parties shall waive their rights to a jury
or bench trial, and shall submit the dispute to binding arbitration in
accordance with the rules of the American Arbitration Association, or pursuant
to rules selected by an arbitrator mutually acceptable to the parties. In the
event that parties are unable to agree on an arbitrator, then each shall select
one independent individual who shall meet to select one independent arbitrator
whose decision shall be final. The arbitrator shall, in reaching its decision,
also determine the prevailing party, and shall award the prevailing party its
legal fees according to the prevailing party clause shown above.

28.2 A dispute between Landlord and Tenant with respect to any of the following
matters shall be submitted to arbitration pursuant to Section 28.1 hereof:
(a) Landlord’s approval of Tenant’s plans for Tenant’s Work; (b) Landlord’s
approval of the location of Tenant’s signage on the Building; and (c) the
performance of Tenant’s Work or Landlord’s Delivery Work pursuant to Exhibit B.

[Signatures Follow]

 

Date: March 4, 2008      
H. G. FENTON PROPERTY COMPANY, a California corporation       By:   H. G. FENTON
COMPANY         Authorized Agent           By  

/s/ Kevin D. Hill

           

Kevin D. Hill,

Vice President, Leasing

          By  

/s/ Michael P. Neal

            Michael P. Neal, President/CEO Tenant:             Date: March 4,
2008         ALPHATEC HOLDINGS, INC., a Delaware corporation           By  

/s/ Dirk Kuyper

            Dirk Kuyper, President and CEO           By  

/s/ Ebun Garner

            Ebun Garner, General Counsel and Vice President          
[TWO (2) AUTHORIZED SIGNATURES REQUIRED]

 

28



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN

(TO BE ATTACHED WITH FINAL LEASE)

 

29



--------------------------------------------------------------------------------

EXHIBIT B

PREMISES AND IMPROVEMENTS TO PREMISES

Floor Plan of the Building and Premises

Design and Construction of Additional Improvements (“Work Letter Agreement”)

Landlord and Tenant agree that certain improvements to the Premises shall be
constructed as set forth in this Exhibit B:

1. DESCRIPTION OF IMPROVEMENTS

The Premises to be provided by Landlord shall consist of all improvements
currently existing in the Premises which shall include but not be limited to, a
concrete floor, exterior building walls, and service points from which
electrical and telephone service to the Premises can be made. In addition,
Landlord shall complete the items as set forth in Section 3.3 and Section 7.2.
Tenant acknowledges that except for Landlord’s Work (if any) and except to the
extent expressly set forth in this Lease (including without limitation Sections
3.3 [Condition of Premises], 4.2 [Delivery of the Premises], 7.4 [ADA] and 8.4
[Landlord’s Obligations]) Tenant’s taking possession of the Premises shall be
deemed acceptance of the Premises by Tenant, and shall be deemed conclusively to
establish that the Premises are in good and satisfactory condition as of the
date Tenant takes possession. Subject to the foregoing (“Landlord’s Work”),
Tenant accepts possession of the Premises in their current, “as is” condition,
and acknowledges that it has inspected the Premises and is fully aware of all
patent conditions of the Premises.

2. PLANS AND SPECIFICATIONS

(a) Tenant’s Work shall be constructed pursuant to plans and specifications
prepared in accordance with Section 2(b) by Tenant’s contractor, using
Landlord’s “Building standard” materials and finishes to the extent that
specifications have been supplied by the Landlord.

(b) Landlord shall provide Tenant with all existing floor plans of the Premises
in Landlord’s possession or control, including, but not limited to, any CAD
drawings in the possession of Landlord’s architect. Without liability of
Landlord for the accuracy of such Premises floor plans and drawings provided to
Tenant, Tenant shall prepare and furnish all electrical, mechanical, plumbing,
engineering and fire and life safety plans and working drawings and all other
architectural plans and working drawings (collectively, “Working Drawings”)
necessary to construct Tenant’s Work. The Working Drawings shall include
complete detailed plans and specifications, and identify all aspects of Tenant’s
Work necessary and sufficient for submission to the City of Carlsbad to obtain
permits for Tenant’s Work. The Working Drawings shall be submitted by Tenant for
Landlord’s reasonable written approval within sixty (60) days after Tenant’s
execution of this Lease. The Working Drawings may be submitted to Landlord in
phases in order to expedite the permitting and construction of the Tenant
Improvements.

(c) Following Landlord’s written approval of the Working Drawings, Tenant shall
neither cause nor permit any material deviations therefrom without Landlord’s
prior written consent, which shall not be unreasonably withheld or delayed.

(d) Following completion of Tenant’s Work, Tenant shall cause to be prepared a
set of as-built plans and specifications of Tenant’s Work.

3. CONSTRUCTION OF TENANT’S WORK

(a) Tenant shall be responsible for construction of Tenant’s Work, pursuant to
this Exhibit B. Prior to the start of construction, Tenant shall prepare and
submit to Landlord a detailed schedule (“Construction Schedule”) identifying the
major stages and anticipated completion dates of each phase of construction.
Tenant shall, during the course of construction, periodically update the
Construction Schedule, providing copies of the updated schedule to Landlord.
Construction shall be performed under Tenant’s supervision by Tenant’s
contractor, whose selection shall be reasonably approved by Landlord. Selection
of all subcontractors shall also be subject to Landlord’s approval, which
approval shall not be unreasonably withheld or delayed. Landlord shall not
receive any management fee from Tenant associated with any of Landlord’s Work or
Tenant’s Work. Tenant warrants and represents that it will receive no rebates or
kickbacks from any of the subcontractors, and that such subcontractors have been
specified solely because of their knowledge of the Building and the quality of
their work. Tenant shall supervise the contractor’s work to expedite the
completion of Tenant’s Work and to assure their construction in conformity with
the approved plans and specifications.

(b) Landlord shall be permitted, during the course of construction, to inspect
the progress of the work at its own cost and expense and, upon written notice to
Tenant, to cause Tenant to repair any material defects or deficiencies.

(c) Landlord shall have no contractual relationship with Tenant’s contractor or
any subcontractors.

(d) Tenant and Tenant’s contractor shall coordinate with Landlord’s property
manager regarding delivery and storage of building materials, so as to minimize
disruption of the Project’s other tenants.

(e) Tenant shall notify Landlord upon substantial completion of Tenant’s Work,
whereupon the parties shall jointly inspect the Premises and prepare a punch
list of corrective action to be taken by Tenant. Tenant shall use reasonable
efforts to complete the punch list within sixty (60) days after the joint
inspection.

 

30



--------------------------------------------------------------------------------

4. PAYMENT OF COST OF CONSTRUCTION

(a) Tenant shall initially fund the cost of all Tenant’s Work made to the
Premises, including the costs for M&E Plans, and all costs for professional
services retained by Landlord (if any) to review plans for code compliance.

(b) Landlord shall reimburse Tenant for the Tenant’s Work in an amount not to
exceed the amount set forth in Section 1.12 (“Tenant Improvement Allowance”).
Landlord shall make disbursements of the Tenant Improvement Allowance for the
benefit of Tenant and shall authorize the release of monies for the benefit of
Tenant as follows:

(i) Upon the completion of fifty percent (50%) of the Tenant Improvements,
Tenant shall deliver to Landlord: (A) a request for payment of the general
contractor” in the “50% Disbursement Amount” (as defined below), approved by
Tenant, on a form of request to be provided by Landlord (the “50% Tenant
Request”), detailing the work completed and the portion not completed;
(B) invoices from all of Tenant’s subcontractors for labor rendered and
materials delivered to the Premises for which payment is requested pursuant to
the 50% Tenant Request; (C) executed mechanic’s lien releases from Tenant’s
general contractor and all of Tenant’s major trade subcontractors which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d), and (D) proof of actual payment (in a
form reasonably acceptable to the Landlord) of the amounts set forth in the 50%
Tenant Request. Upon the completion of one-hundred percent (100%) of the Tenant
Improvements, Tenant shall deliver to Landlord: (A) a request for payment of the
general contractor” in the “100% Disbursement Amount” (as defined below),
approved by Tenant, on a form of request to be provided by Landlord (the “100%
Tenant Request”), detailing the work completed and the portion not completed;
(B) invoices from all of Tenant’s subcontractors for labor rendered and
materials delivered to the Premises for which payment is requested pursuant to
the 100% Tenant Request; (C) executed mechanic’s lien releases from Tenant’s
general contractor and all of Tenant’s major trade subcontractors which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d), and (D) proof of actual payment (in a
form reasonably acceptable to the Landlord) of the amounts set forth in the 100%
Tenant Request. Tenant’s request for payment shall be deemed Tenant’s acceptance
and approval of the work furnished and/or the materials supplied as set forth in
the 50% Tenant Request or the 100% Tenant Request, as the case may be. On or
before the thirtieth (30th) day following Tenant’s delivery of the 50% Tenant
Request or the 100% Tenant Request, as the case may be, Landlord shall deliver a
check to Tenant to reimburse Tenant in an amount (the “Disbursement Amount”) of
the lesser of (A) the amounts so requested by Tenant, less a ten percent
(10%) retention (the aggregate amount of such retentions to be known as the
“Final Retention”) and (B) the balance of any remaining available portion of the
Tenant Improvements Allowance (not including the Final Retention) Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in the Tenant Request.

(ii) Within thirty-five (35) days after the recordation of the Notice of
Completion for the Tenant’s Work, delivery of unconditional mechanic’s lien
releases from Tenant’s general contractor and all of Tenant’s subcontractors and
delivery to Landlord of the as-built drawings required pursuant to Section 2(d)
above, a check for the Final Retention shall be delivered by Landlord to Tenant,
provided that Landlord has determined that no substandard work exists which
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Building, the structure or
the exterior appearance of the Building.

(c) Any cost for Tenant’s Work in excess of the Tenant Improvement Allowance
shall be paid by Tenant.

(d) Subject to the terms and conditions of this Section, Landlord shall, make
available to Tenant, in addition to the Tenant Improvement Allowance, additional
funds up to a maximum amount of $367,400.00 (the “Reimbursable Tenant
Improvement Allowance”), to offset some or all of the costs of constructing the
Tenant Improvements or the costs incurred by Tenant in constructing any Tenant’s
Work, subject to Tenant’s obligation to repay all such funds as “Tenant
Improvement Rent” in accordance with Section (b) below. Any part of the
Reimbursable Tenant Improvement Allowance not expended for Tenant’s Work shall
not be available for disbursement to or use by Tenant. All items purchased with
the Tenant Improvement Allowance (or the Reimbursable Tenant Improvement
Allowance), or the construction or installation of which was financed by the
Tenant Improvement Allowance (or the Reimbursable Tenant Improvement Allowance),
shall be and remain the property of Landlord, regardless of such items’
classification as fixtures, furnishings, equipment or otherwise.

(e) In consideration of the additional payments described below (“Tenant
Improvement Rent”), Landlord shall make available to Tenant the funds
representing the Reimbursable Tenant Improvement Allowance, subject to the terms
and conditions of this Section (d). In the event Tenant does elect to have
Landlord advance any funds representing the Reimbursable Tenant Improvement
Allowance for the purposes permitted herein, Tenant shall pay to Landlord each
month, as Additional Rent, Tenant Improvement Rent in an amount equal to the
Reimbursable Tenant Improvement Allowance actually advanced by Landlord
multiplied by 0.016, as a constant based on a ninety-eight (98) month
amortization period at the rate of twelve percent (12%) per annum. To
illustrate, if Tenant should elect to have Landlord advance the full amount of
the Reimbursable Tenant Improvement Allowance (or $367,400.00) then Tenant
Improvement Rent of the same amount would be payable at the rate of $5,898.62
per month. Tenant Improvement Rent shall be payable at the same time and in the
same manner as Base Rent, beginning on the Commencement Date, and continuing on
the first day of each month thereafter throughout the Term. Upon any expenditure
of the Reimbursable Tenant Improvement Allowance, Tenant Improvement Rent in the
same amount shall become due and payable by Tenant as provided herein and shall
be deemed to have been fully earned by Landlord at the time of such expenditure.
When the aggregate amount of Tenant Improvement Rent has been determined, the
parties shall execute and attach to this Lease a written statement specifying
such amount, and the Security Deposit shall be increased to the amount of four
(4) months of monthly Base Rent and four (4) months of monthly installments of
Tenant Improvement Rent. All unpaid Tenant Improvement Rent shall be immediately
due and payable in full upon the earlier of (i) the last day of the Term or
(ii) the occurrence of any default by Tenant under the Lease and the failure to
cure the same within the applicable cure period (if any).

 

31



--------------------------------------------------------------------------------

(f) If Landlord fails to make a disbursement under this Section 4 within sixty
(60) days of the date that Landlord is obligated to make such disbursement,
Tenant shall not be entitled to offset any amount from rent, but as Tenant’s
sole remedy, the dispute shall be resolved by arbitration in accordance with
Section 28 of this Lease.

5. INDEMNITY AND WARRANTIES

(a) Tenant warrants to Landlord that (i) Tenant’s Work will be constructed free
from all liens or other claims in connection with such construction; (ii) all
materials utilized in Tenant’s Work will be new; and (iii) Tenant’s Work will be
completed in a workmanlike and first-class manner, be free from defects and
deficiencies, and in conformance with all plans and specifications.

(b) Tenant shall endeavor to obtain from each contractor, subcontractor and
materialman providing labor or materials with respect to Tenant’s Work a written
agreement providing (i) that all such labor or materials are warranted to be
free from faults and defects for a period of not less than one year following
completion (as evidenced by recordation of a valid Notice of Completion) of
Tenant’s Work; and (ii) that Landlord and all Landlord’s agents, employees,
officers, directors, partners and contractors are indemnified, for a period of
not less than one (1) year following substantial completion of Tenant’s Work,
from and against any and all liabilities, claims, damages, losses and expenses,
including, but not limited to, attorney’s fees, arising from or relating to any
defects in workmanship or materials with respect to such labor and materials.

(c) Tenant indemnifies and holds harmless Landlord and all of Landlord’s agents,
employees, officers, directors, partners and contractors from and against any
and all liabilities, claims, damages, losses and expenses, including, but not
limited to, attorney’s fees, arising from or relating to (i) any mechanic’s lien
or stop notice claims arising from the construction of Tenant’s Work; or
(ii) any defects in workmanship or materials with respect to Tenant’s Work for
one (1) year following substantial completion thereof.

(d) In the event any contractor or subcontractor retained by Tenant to construct
Tenant’s Work fails to perform as required, Tenant shall be obligated to pursue
any claims against such contractor to remedy such failure or, at the discretion
of Landlord, shall assign such claims to Landlord, in which event, Landlord may
pursue such claims directly against such contractor.

(e) At Landlord’s request from time to time, Tenant shall promptly provide to
Landlord (i) evidence of progress and final payments to and lien waivers and
releases by Tenant’s contractors and subcontractors in connection with Tenant’s
Work, and (ii) copies of any asserted mechanic’s lien or stop notice claims
arising from the construction of Tenant’s Work if, and when received by Tenant.

6. ESTIMATED COMPLETION DATE

(a) The estimated substantial completion of Tenant’s Work shall be within one
hundred and twenty (120) days after Delivery of the Premises (“Estimated
Completion Date”). Each party shall use its reasonable best efforts to comply
with or improve upon the time periods specified herein, so that Tenant’s Work
can be completed by such date or as soon thereafter as possible.

(b) Subject to the provisions of Section 4.1, if Tenant’s Work has not been
completed on or before the Estimated Completion Date, (i) Landlord shall not be
liable for any damage incurred by Tenant as a result thereof, (ii) the Lease
shall not thereby become void or voidable, (iii) Tenant shall not be entitled to
any abatement of rent, and (iv) the Commencement Date shall not be delayed but
shall be the date specified in Section 1.6(a) of the Lease.

 

Date: March 4, 2008      
H. G. FENTON PROPERTY COMPANY, a California corporation       By:   H. G. FENTON
COMPANY         Authorized Agent           By  

/s/ Kevin D. Hill

           

Kevin D. Hill,

Vice President, Leasing

          By  

/s/ Michael P. Neal

            Michael P. Neal, President/CEO Tenant:             Date: March 4,
2008         ALPHATEC HOLDINGS, INC., a Delaware corporation           By  

/s/ Dirk Kuyper

            Dirk Kuyper, President and CEO           By  

/s/ Ebun Garner

            Ebun Garner, General Counsel and Vice President          
[TWO (2) AUTHORIZED SIGNATURES REQUIRED]

 

32



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

Tenant and its employees, agents, licensees and visitors will at all times
observe faithfully, and comply strictly with, the Rules and Regulations set
forth on this Exhibit C. Landlord may from time to time reasonably amend, delete
or modify existing rules and regulations, or adopt reasonable new rules and
regulations for the use, safety, cleanliness and care of the Premises, the
Building and the Project, and the comfort, quiet and convenience of occupants of
the Project. Modifications or additions to the Rules and Regulations will be
effective upon notice to Tenant from Landlord. In the event of any breach of any
rules or regulations or any amendments or additions to such Rules and
Regulations, Landlord will have all remedies which this Lease provides for
default by Tenant, and will, in addition, have any remedies available at law or
in equity, including the right to enjoin any breach of such Rules and
Regulations. Landlord will not be liable to Tenant for violation of such Rules
and Regulations by any other tenant, its employees, agents, visitors or
licensees, or any other person; provided that Landlord shall enforce the rules
and regulations in a non-discriminatory manner. In the event of any conflict
between the provisions of this Lease and the Rules and Regulations, the
provisions of the Lease will govern. Tenant shall not be in default until
written notice of a violation of one or more of the Rules and Regulations is
given to Tenant.

A. The plumbing facilities shall not be used for any purpose other than that for
which they are constructed, and no foreign substance of any kind shall be thrown
therein, and the expense of any breakage, stoppage or damage resulting from a
violation of this provision shall be borne by Tenant who shall, or whose
employees, agents and invitees shall, have caused it.

B. Except as to Tenant’s customary improvements, Tenant shall not deface wall,
ceilings, glass, partitions, floors, doors, wood, paint, stone or metal work of
the Premises or the Project by marking, nailing, drilling or otherwise defacing.

C. Tenant shall not use, keep or permit to be used or kept, any foul or
obnoxious gas or substance in the Premises or permit or suffer the Premises to
be used or occupied in any manner offensive or objectionable to Landlord or
other occupants of the Building or Project by reason of any noise, odors and/or
vibrations.

D. Tenant, or its agents, shall not play any musical instrument or make or
permit any improper noises in the Project.

E. Tenant, or its employees, shall not loiter in the entrance or corridors of
the Building or Project, or in any way obstruct the sidewalks, hallways and
stairways and shall use the same only as a means of access to and from the
Premises.

F. Landlord may limit weight, size and position of all safes, fixtures and other
equipment used in the Premises. In the event Tenant shall require extra heavy
equipment, Tenant shall notify Landlord of such fact and shall pay the cost of
structural bracing to accommodate same. All damage done to the Premises or the
Project by putting in, or taking out, or maintaining extra heavy equipment shall
be repaired at the expense of Tenant.

G. Tenant shall not do anything in the Premises, or bring or keep anything
therein, which will in any way increase or tend to increase the risk of fire or
the rate of fire insurance or which shall conflict with the regulations of the
Fire Department or the law or with any insurance policy on the Premises or any
part thereof, or with any rules or regulations established by any administrative
body or official having jurisdiction, and it shall not use any machinery
therein, even though its installation may have been permitted, which may cause
any unreasonable noise, or jar or tremor to the floor or walls, or which by its
weight might injure the floors of the Premises.

H. Keys for the Premises shall be provided to Landlord upon termination of the
Lease. Tenant shall not change locks or install other locks on doors of the
Premises without providing Landlord with appropriate keys for such locks.

I. No personnel shall enter or remain in the Project while intoxicated or under
the influence of liquor or drugs. Landlord shall have the right to exclude or
expel any person who, in the absolute discretion of Landlord, is under the
influence of liquor or drugs.

J. Tenant and its agents and employees shall not bring into nor keep within the
premises any animal or bird, however; this rule does not apply to dogs trained
to assist individuals with a disability. Tenant and its agents and employees
shall not throw refuse or other substances or litter of any kind in or about the
Project, except in receptacles placed therein for such purposes by Landlord or
governmental authorities.

K. Tenant shall not install any form of window covering or ventilators or
similar devices visible from the outside of the Premises without the prior
written consent of Landlord.

L. No aerial, antenna or dish shall be erected on the roof or exterior walls of
the Premises or on the grounds, without in each instance the written consent of
Landlord. Any aerial, antenna or dish so installed without such written consent
shall be subject to removal without notice at any time.

M. Tenant shall not burn any trash or garbage at any time in or about the
Project.

N. Tenant shall use, at its cost, such pest extermination at such intervals as
Landlord may reasonably require.

O. No waiver of any rule or regulation by Landlord shall be effective unless
expressed in writing and signed by Landlord or its authorized agent.

 

33



--------------------------------------------------------------------------------

P. Tenant shall abide by any additional rules or regulations which are ordered
or requested by any governmental or military authority.

Q. In the event of any conflict between these Rules and Regulations or any
further or modified rules and regulations from time to time issued by Landlord
and the Lease, the Lease shall govern and control.

R. All signs installed by Tenant shall be in accordance with Landlord’s sign
plan.

S. Tenant shall not clean, wash, repair or otherwise perform any maintenance or
service on any vehicle owned or utilized by Tenant in any of the Common Areas of
the Project or any other area in plain view of the public.

 

34



--------------------------------------------------------------------------------

EXHIBIT D

SIGNAGE CRITERIA

(TO BE ATTACHED WITH FINAL LEASE)

 

35



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL QUESTIONNAIRE

 

36



--------------------------------------------------------------------------------

EXHIBIT F

TENANT LENDER’S ESTOPPEL

 

37